Exhibit 10.1

AGREEMENT FOR TRANSFER

OF

OWNERSHIP INTERESTS

between

Vaughan Mills Advisory Services, Inc., a Delaware corporation,

as sole trustee of

Vaughan Mills Irrevocable Grantor Trust,

a Virginia irrevocable grantor trust,

Vaughan Mills Residual Inc.,

an Ontario corporation,

Vaughan Mills Advisory Services, Inc.,

a Delaware corporation,

St. Enoch, L.L.C.,

a Delaware limited liability company,

Mills Global Investments of UK, L.L.C.,

a Delaware limited liability company, and

Mills Global Services of UK Limited

a company organized under the laws of England and Wales,

collectively, as transferors

and

Ivanhoe Cambridge II Inc., an Ontario corporation, and

4352769 Canada Inc., a Canada corporation

collectively as transferees

Dated: As of October 4, 2006



--------------------------------------------------------------------------------

AGREEMENT FOR TRANSFER OF OWNERSHIP INTERESTS

THIS AGREEMENT FOR TRANSFER OF OWNERSHIP INTERESTS (this “Agreement”) is made
and dated as of the 4th day of October, 2006, by and among VAUGHAN MILLS
ADVISORY SERVICES, INC., a Delaware corporation (“Vaughan Advisory”), as sole
trustee of Vaughan Mills Irrevocable Grantor Trust, a Virginia irrevocable
grantor trust (the “Vaughan Trust”), VAUGHAN MILLS RESIDUAL INC., an Ontario
corporation (“Vaughan Residual”), ST. ENOCH, L.L.C., a Delaware limited
liability company (“St. Enoch LLC”), MILLS GLOBAL INVESTMENTS OF UK, L.L.C., a
Delaware limited liability company (“Mills UK”), MILLS GLOBAL SERVICES OF UK
LIMITED, a company organized under the laws of England and Wales (“Mills
Global”), each having an office at c/o The Mills Corporation, 5425 Wisconsin
Avenue, Suite 500, Chevy Chase, Maryland 20815, and IVANHOE CAMBRIDGE II INC.,
an Ontario corporation (“Ivanhoe II”) and 4352769 CANADA INC. (“Ivanhoe Newco”)
each having an office at Centre CDP Capital, 1001 Square Victoria, Suite C-500,
Montréal (Québec), Canada H2Z 2B5.

RECITALS

A. The Vaughan Trust owns a 50% undivided tenant-in-common beneficial interest
in the Vaughan Mills Property which is registered in the name of its sole
trustee, Vaughan Advisory.

B. Ivanhoe II owns the remaining 50% undivided tenant-in-common interest in the
Vaughan Mills Property that is not currently owned by the Vaughan Trust.

C. Vaughan Residual owns a 50% undivided tenant-in-common beneficial interest in
the Vaughan Mills Peripheral Property which is registered in the name of Vaughan
Advisory.

D. Ivanhoe II owns the remaining 50% undivided tenant-in-common interest in the
Vaughan Mills Peripheral Property that is not currently owned by Vaughan
Residual.

E. The Vaughan Mills Property and the Vaughan Mills Peripheral Property together
constitute the shopping center known as Vaughan Mills in Ontario, Canada (the
“Vaughan Mills Shopping Centre”).

F. The Vaughan Trust owns 50 common shares (the “Mills VMSCC Shares”) in Vaughan
Mills Shopping Centre Corporation, a Nova Scotia unlimited liability corporation
(“VMSCC”), which leases the Vaughan Mills Property from Vaughan Advisory, as
sole trustee of the Vaughan Trust, and Ivanhoe II, as tenants-in-common,
pursuant to the Vaughan Mills Building Lease.

G. Ivanhoe II owns the remaining 50 common shares in VMSCC that are not owned by
the Vaughan Trust.



--------------------------------------------------------------------------------

H. St. Enoch LLC owns 20,375.50 units (the “Mills Trust Units”) in St. Enoch
Centre Unit Trust, a unit trust scheme pursuant to Article 7(3) of the Trusts
(Jersey) Law, 1984 (as amended) (the “St. Enoch Trust”) that owns the St. Enoch
Property.

I. Canada Inc. owns the remaining 20,375.50 units in the St. Enoch Trust that
are not currently owned by St. Enoch LLC.

J. Mills UK owns 500 ordinary “A” shares (the “Mills Trustee Shares”) in St.
Enoch Trustee Company Limited (“St. Enoch Trustee”), a company organized under
the laws of Jersey (Channel Islands), which is the trustee of the St. Enoch
Trust.

K. Ivanhoe owns the remaining 500 ordinary “B” shares in St. Enoch Trustee owned
by Mills UK.

L. The St. Enoch Property constitutes the shopping centre known as St. Enoch in
Glasgow, Scotland.

M. The Mills Transferors desire to sell the Mills Interests (as hereinafter
defined) to the Ivanhoe Transferee and the Ivanhoe Transferee desires to
purchase the Mills Interests, all subject to and on the terms and conditions
more particularly set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement, the term(s):

1.1. “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly Controls, or is Controlled by,
or is under common Control with, such first Person, provided that no Joint
Entity shall be considered to be an Affiliate of any of the Mills Transferors or
any Ivanhoe Transferee for purposes of this definition. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and decision-making of a
Person.

1.2. “Aggregate Termination Payments” has the meaning set forth in
Section 2.12(b).

1.3. “Agreement” has the meaning set forth in the introductory paragraph hereto.

1.4. “Applicable Laws” means all statutes, laws, by-laws, regulations,
ordinances, orders and requirements of any Governmental Authority having
jurisdiction.

1.5. “Applicable Rate” means, at any particular time, the lesser of (x) four
hundred (400) basis points above the “prime rate”, as published by the Wall
Street Journal, or (y) the maximum rate permitted by Applicable Laws at such
time.

 

-2-



--------------------------------------------------------------------------------

1.6. “Arrears” has the meaning set forth in Section 2.3(i).

1.7. “Balance” means the Purchase Price as adjusted pursuant to Sections 2.2(a)
and 2.3.

1.8. “Bankruptcy Code” means 11 U.S.C. Section 101 et seq., or any statute of
similar nature or purpose under United States, Canadian, British, European Union
or other laws.

1.9. “Basket Amount” means Two Hundred and Fifty Thousand Dollars (US$250,000).

1.10. “Bulk Sales Act” means the Bulk Sales Act (Ontario).

1.11. “Bulk Sales Indemnity” means an indemnity from the Mills Transferors and
TMLP jointly and severally indemnifying and saving harmless all Persons
comprising the Ivanhoe Transferee from all Claims incurred, suffered or
sustained by the Ivanhoe Transferee as a result or arising out of non-compliance
by the Mills Transferors with the provisions of the Bulk Sales Act (or any
amendments thereto).

1.12. “Business Day” means any day other than a Saturday, Sunday or a statutory
holiday in any of Toronto, Ontario, Glasgow, Scotland, Jersey, Channel Islands,
or New York, New York.

1.13. “Canada Inc.” means 4259050 Canada Inc.

1.14. “Chattels” means all equipment, inventory, vehicles, furniture, supplies
and other chattels or tangible personal property located at or in any Property
or used in the maintenance, repair and operation of any Property (including,
without limitation, all computer hardware and software and all operating manuals
in respect of any equipment (other than Excluded Management Assets)) other than
such property which is owned by any Tenant.

1.15. “Claims” means all past, present and future claims, complaints, suits,
proceedings, liabilities, obligations, losses, damages, penalties, judgments,
awards, costs, expenses, fines, disbursements, reasonable legal fees and
disbursements, interest, demands and actions of any nature or any kind
whatsoever.

1.16. “Closing” means the completion of the Transactions.

1.17. “Closing Adjustment Date” means August 31, 2006.

1.18. “Closing Adjustments” means the adjustments to the Purchase Price provided
for in Sections 2.1(f), 2.2(a), 2.3 and 2.12(b).

1.19. “Closing Date” means the date of Closing.

1.20. “Closing Deliveries Escrow Agent” means Davies Ward Phillips & Vineberg
LLP or, in the case of the deliveries in respect of the Mills Trustee Shares,
the Mills St.

 

-3-



--------------------------------------------------------------------------------

Enoch Inter-Company Loans, the Mills Trust Units and related Mills Interests,
Paul, Hastings, Janofsky & Walker (Europe) LLP.

1.21. “Closing Deliveries Escrow Agreement” means an escrow agreement pursuant
to which all Closing Documents are held in escrow pending completion of the
Closing, in the form to be agreed upon by the Mills Transferors, the Ivanhoe
Transferee and the Closing Deliveries Escrow Agent, each acting reasonably.

1.22. “Closing Documents” means the agreements, instruments and other deliveries
to be delivered by the Ivanhoe Transferee or its solicitors (or by either of
them) pursuant to Section 4.2 and the agreements, instruments and other
deliveries to be delivered by the Mills Transferors or their solicitors (or
either of them) pursuant to Section 4.1.

1.23. “Competition Act” means the Competition Act (Canada).

1.24. “Contracts” means: (i) all contracts and agreements with Third Parties
(other than Leases and policies of insurance) relating exclusively to any of the
Properties to which any one or more of the Mills Transferors or the Joint
Entities is a party or by which any one or more of the Mills Transferors, the
Joint Entities or the Properties are bound in connection with the development,
servicing, ownership, management, maintenance, operation, cleaning, security,
protection or servicing of any of the Properties (including, without limitation,
the Savills Agreement), and (ii) all of the Mills Service Contracts and all
Designated Contracts, if any; without limiting the foregoing, it is confirmed
that none of the Management Arrangements, the Operative Agreements, the St.
Enoch Loan Documents and/or the Vaughan Mills Loan Documents constitutes a
Contract.

1.25. “Cut-Off Date” means the last Business Day prior to the date of this
Agreement.

1.26. “DB Agreement” has the meaning set forth in Section 3.2(c).

1.27. “Designated Contracts” has the meaning set forth in Section 2.12(a).

1.28. “Deutsche Bank” means Deutsche Bank AG London.

1.29. “Employees” means the St. Enoch Employees and the Vaughan Mills Employees,
collectively.

1.30. “Employee Information” means all files (other than health records)
relating to any of the Vaughan Mills Employees or the St. Enoch Employees in the
possession of the Mills Transferors or their Affiliates.

1.31. “Employee Plans” means any insurance plans providing for disability,
hospitalization, healthcare, medical or dental treatments or expenses, life
insurance, accidental death and dismemberment insurance, death or survivor’s
benefits and supplementary employment insurance, in each case regardless of
whether or not such benefits are insured or

 

-4-



--------------------------------------------------------------------------------

self-insured, which are maintained, or otherwise contributed to or required to
be contributed to in respect of any of the Employees.

1.32. “Encumbrances” means, in the case of any given assets or property (whether
tangible or not), all mortgages, pledges, charges, liens, debentures, hypothecs,
trust deeds, assignments by way of security, security interests, conditional
sales contracts or other title retention agreements or similar interests or
instruments charging, or creating a security interest in, such assets or
property or any part thereof or interest therein, and any agreements, Leases,
options, easements, rights of way, restrictions, executions or other
encumbrances (including notices or other registrations in respect of any of the
foregoing) affecting title to such assets or property or any part thereof.

1.33. “Escrowed Amount” has the meaning set forth in Section 2.2(c).

1.34. “Escrowed Funds Agreement” means an escrow agreement pursuant to which the
Escrowed Amount is held in escrow in accordance with Section 2.2(c) hereof,
which agreement shall be in the form attached hereto as Schedule T.

1.35. “Escrowed Funds Escrow Agent” means Davies Ward Phillips & Vineberg LLP.

1.36. “Excise Act” means the Excise Tax Act (Canada), as the same may be amended
from time to time.

1.37. “Excluded Management Assets” means the software applications listed on
Schedule P.

1.38. “Existing Breach” means any breach of the Property Representations caused
by, or arising out of, any action, event, circumstance, fact or document that
has occurred on or before, or is in existence as of, the Cut-Off Date.

1.39. “Existing Debt” means, collectively, the St. Enoch Debt and the Vaughan
Mills Debt.

1.40. “Final Adjustment Date” has the meaning set forth in Section 2.3(f).

1.41. “Goldman Loan Agreement” means that certain Credit and Guaranty Agreement,
dated as of May 19, 2006, among TMLP, as borrower, Mills Corp., certain of its
Subsidiaries, various lenders set forth therein, and Goldman Sachs, as
administrative agent, collateral agent, lead arranger, and syndication agent,
and all other documents executed in connection therewith, as the same may be
amended.

1.42. “Goldman Sachs” means Goldman Sachs Mortgage Company.

1.43. “Governmental Authority” means any government, legislature, municipality,
regulatory authority, agency, commission, department, board or court or other
law, regulation or rule-making entity (including, without limitation, a Minister
of the Crown).

 

-5-



--------------------------------------------------------------------------------

1.44. “GST” means goods and services tax payable pursuant to the Excise Act.

1.45. “GST Undertaking and Indemnity” means an undertaking and indemnity by
Ivanhoe II in favour of the Mills Transferors with respect to GST payable under
the Excise Act in respect of the Transactions.

1.46. “IC Fees” means, as of any particular time: (i) all fees and other amounts
under the leasing agreement for the Vaughan Mills Property listed in the
Operative Agreements; and (ii) all tenant co-ordination fees for the Vaughan
Mills Property in each case then payable or reimbursable to Ivanhoe or any of
its Affiliates by one or more of the Joint Entities.

1.47. “Inaccurate Property Representations Liability Cap” means Three Million
Five Hundred Thousand Dollars (US$3,500,000).

1.48. “Indemnitee” has the meaning set forth in Section 10.1.

1.49. “Indemnitor” has the meaning set forth in Section 10.1.

1.50. “Intellectual Property” means the trade names, trade marks, logos,
commercial symbols, business names and/or domain names described on Schedule J.

1.51. “ITA” means the Income Tax Act (Canada).

1.52. “Ivanhoe” means Ivanhoe Cambridge Inc.

1.53. “Ivanhoe Indemnity” means the indemnity by Ivanhoe in favour of the Mills
Transferors in respect of any Claims made by the Mills Transferors in respect of
any breach of the representations and warranties made by the Ivanhoe Transferee
in Section 2.10, such indemnity to be in form and substance satisfactory to
Ivanhoe and the Mills Transferors, each acting reasonably.

1.54. “Ivanhoe II” means Ivanhoe Cambridge II Inc.

1.55. “Ivanhoe Newco” means 4352769 Canada Inc.

1.56. “Ivanhoe St. Enoch Manager” means Ivanhoe UK Management Services Ltd.

1.57. Ivanhoe-TMLP Release” has the meaning set forth in Section 2.11(c).

1.58. “Ivanhoe Transferee” means Ivanhoe II and Ivanhoe Newco and, if
applicable, any Qualified Designees who purchase any of the Mills Interests.

1.59. “Ivanhoe VMSCC Mills Transferors Indemnity” has the meaning set forth in
Section 2.11(g).

1.60. “Investor Priority Agreement” means the Investor Priority Agreement in
respect of the St. Enoch Trust, dated January 31, 2005, in favour of Deutsche
Bank.

 

-6-



--------------------------------------------------------------------------------

1.61. “Joint Entities” means VMSCC, the St. Enoch Trust, and the St. Enoch
Trustee.

1.62. “JV Release” has the meaning given to it in Section 2.11(a).

1.63. “Known by the Purchaser” means any Lease, Contract, Encumbrance or other
document or information (i) which has previously been specifically approved by
Ivanhoe II, Ivanhoe or any direct or indirect Subsidiary of Ivanhoe; (ii) has
been signed by the Ivanhoe Transferee, Ivanhoe or any direct or indirect
Subsidiary of Ivanhoe or any of their officers or other employees signing in
their capacity as officers of any of the Joint Entities; (iii) that has been
made available for review by the Ivanhoe Transferee and is listed in Schedule I
hereto; or (iv) that is actually known on the Cut-Off Date by John Comery, Paul
Chehab, Heather Morrison, Claude Dion, Paul Harrs, Pierre Lalonde or Paul
Gleeson.

1.64. “Leases” means all agreements to lease, leases, renewals of leases,
subtenancy agreements, parking agreements, storage agreements and other
agreements (including licences) which entitle any Third Party to possess or
occupy any space within any Property, together with all security, guarantees and
indemnities relating thereto, in each case as amended, renewed or otherwise
varied; for greater certainty, it is confirmed that the Vaughan Mills Building
Lease is not a Lease.

1.65. “Leasing Costs” means all leasing commissions, tenant inducements, tenant
allowances (excluding rent-free periods and rent abatements), the costs of
leasehold improvements or other landlord’s work to the relevant space or to any
other portions of any Property necessary to facilitate the leasing of the
relevant space, capital and other contributions, the costs of any lease
take-overs, relocations, assumptions, indemnities or assignments or similar
commitments, and all other costs payable by the owners of any Property (or the
lessor); in every case in respect of, in connection with, or pursuant to any
Leases.

1.66. “Madrid Xanadu Agreements” means collectively: (i) the Agreement for
Contribution of Shares made as of the date hereof between Jahold B.V. and
Golober B.V., as contributors, and Ivanhoe Netherlands Holdings III B.V., as
contributee, and (ii) the Share Purchase Agreement made as of the date hereof
between Jahold B.V., Golober B.V. and Ivanhoe Netherlands Holdings II B.V. as
such agreements may be amended from time to time.

1.67. “Management Arrangements” means (a) with respect to the Vaughan Mills
Property, the management arrangements set forth in the section entitled
“Operations” in Schedule H of the Vaughan Co-Owners Agreement, and substantially
settled upon in the draft management agreement under which the parties hereby
acknowledge that the Vaughan Mills Manager has been acting in its capacity as
property manager, (b) with respect to the St. Enoch Property, the draft
management agreement, draft development agreement and draft leasing agreement
set forth on Schedule F under which the parties hereby acknowledge that Mills
Global has been acting as property, development and leasing manager.

1.68. “Management Termination and Release” has the meaning set forth in
Section 2.11(b).

 

-7-



--------------------------------------------------------------------------------

1.69. “Master Agreement” means that certain Master Agreement, dated as of
October 14, 1999, between TMLP, Ivanhoe II, successor in interest to Cambridge
Shopping Centres Limited, and Mills Corp., as the same may have been amended to
the date hereof.

1.70. “Master Agreement Amendment” has the meaning set forth in Section 2.4(c).

1.71. “Mills’ Broker” has the meaning set forth in Section 7.

1.72. “Mills Corp.” means The Mills Corporation, a Delaware corporation.

1.73. “Mills Entity” means any of the Mills Transferors or any Affiliate
thereof.

1.74. “Mills Fees” means, as of any particular time, all fees and other amounts
then payable or reimbursable under the Management Arrangements to the Vaughan
Mills Manager or Mills Global by one or more of the Joint Entities.

1.75. “Mills Global” has the meaning set forth in the introductory paragraph
hereto.

1.76. “Mills Interests” means, collectively, the Vaughan Mills Subject Assets,
the Vaughan Mills Peripheral Property Subject Assets, the Mills VMSCC Shares,
the Mills Trust Units, the Mills Trustee Shares and the Mills St. Enoch
Inter-Company Loans and all rights, benefits and interests relating thereto
including, without limitation, all Chattels.

1.77. “Mills Inter-Company Loans” means those certain loans made by Mills
Entities to any of the Joint Entities, as more particularly described on
Schedule G.

1.78. “Mills Licensing Agreement” means the licensing agreement attached as a
schedule to the Master Agreement Amendment.

1.79. “Mills Service Contracts” has the meaning set forth in Section 2.12(a).

1.80. “Mills St. Enoch Inter-Company Loans” means all of the Mills Inter-Company
Loans relating to St. Enoch, as described in Schedule G.

1.81. “Mills St. Enoch Trustee Directors” means the Persons listed on Schedule
K-1, in their capacities as directors of the St. Enoch Trustee.

1.82. “Mills St. Enoch Trustee Directors Release” has the meaning set forth in
Section 2.11(d).

1.83. “Mills Transferors” means, collectively, Vaughan Advisory, the Vaughan
Trust, Vaughan Residual, St. Enoch LLC and Mills UK.

1.84. “Mills Trust Units” has the meaning set forth in the Recitals hereto.

1.85. “Mills Trustee Shares” has the meaning set forth in the Recitals hereto.

 

-8-



--------------------------------------------------------------------------------

1.86. “Mills UK” has the meaning set forth in the introductory paragraph hereto.

1.87. “Mills VMSCC Directors and Officers” means the Persons listed on Schedule
K-2, in their capacities as directors or officers of VMSCC.

1.88. “Mills VMSCC Directors and Officers Release” has the meaning set forth in
Section 2.11(d).

1.89. “Mills VMSCC Inter-Corporate Loans Release” has the meaning set forth in
Section 2.11(f).

1.90. “Mills VMSCC Shares” has the meaning set forth in the Recitals hereto.

1.91. “Non-Assignable Rights” has the meaning ascribed thereto in
Section 2.12(a).

1.92. “Notice” has the meaning ascribed thereto in Section 11.5

1.93. “Operative Agreements” means those certain operating agreements,
tenancy-in-common agreements, co-ownership agreements and other, similar
instruments and agreements relating to the Properties and identified on Schedule
M attached hereto.

1.94. “Permitted Encumbrances” means, with respect to the Mills Interests or the
Properties: (i) the Encumbrances that are registered against the title to the
Properties on the Cut-Off Date or which are Known by the Purchaser on the
Cut-Off Date (except those required to be discharged pursuant to Section 4.1);
(ii) the charges and related security in respect of the Vaughan Mills Debt;
(iii) the charges and related security in respect of the St. Enoch Debt;
(iv) encumbrances for real property taxes (which term includes charges, rates
and assessments, and other governmental charges or levies) or charges for
electricity, power, gas, water and other services and utilities in connection
with any of the Properties that have accrued but are not yet due and owing or,
if due and owing, are adjusted for pursuant to Section 2.3 of this Agreement;
(v) to the extent that they existed as of the Cut-Off Date and are Known by the
Purchaser, facility sharing, cost sharing, tunnel, pedway, servicing, parking,
reciprocal and other similar agreements in respect of the Properties with
neighbouring landowners and/or Governmental Authorities; (vi) any subsisting
reservations, limitations, provisos, conditions or exceptions contained in the
original grants of the Properties from the Crown; (vii) registrations under the
Personal Property Security Act (Ontario), and any similar laws in the United
Kingdom, relating to any of the leased personal property pursuant to any of the
Contracts; and (viii) the Encumbrances set out on Schedule O.

1.95. “Person” means an individual, partnership, corporation, trust,
unincorporated organization, government, or any department or agency thereof,
and the successors and assigns thereof or the heirs, executors, administrators
or other legal representatives of an individual.

1.96. “Post Closing Adjustments” has the meaning set forth in Section 2.3(d).

 

-9-



--------------------------------------------------------------------------------

1.97. “Pre-Closing Amount” has the meaning set forth in Section 2.3(j).

1.98. “Profit” means, in the case of a Subsequent Transfer, direct or indirect,
of all of the interests of the Ivanhoe Transferee in either of the Vaughan Mills
Property or the St. Enoch Property (but not the Vaughan Mills Peripheral
Property), the positive amount, if any, equal to: (i) the total consideration
received, directly or indirectly, by the Ivanhoe Transferee as a result of such
Subsequent Transfer, less (ii) the aggregate of: (A) the Purchase Price
allocated in this Agreement to the Mills Interests in respect of such Property;
and (B) all Taxes and all expenses incurred by the Ivanhoe Transferee in
connection with the acquisition of such Mills Interests (such aggregate being
the “Total Acquisition Cost”); or in the case of a Subsequent Transfer, direct
or indirect, of only part of the interests of the Ivanhoe Transferee in either
of the Vaughan Mills Property or the St. Enoch Property (but not the Vaughan
Mills Peripheral Property) (a “Partial Interest”), the positive amount, if any,
equal to (x) the total consideration received, directly or indirectly, by the
Ivanhoe Transferee as a result of such Subsequent Transfer, less (y) the pro
rata portion of the Total Acquisition Cost for the Mills Interests in such
Property applicable to such Partial Interest. In the event that any
consideration received by the Ivanhoe Transferee as a result of a Subsequent
Transfer is paid in Canadian dollars or U.K. pounds sterling, such amount shall,
for purposes of this definition, be converted to United States dollars using the
applicable conversion rate set out in Section 2.2(d).

1.99. “Properties” means, collectively, the St. Enoch Property, the Vaughan
Mills Property, and the Vaughan Mills Peripheral Property; and “Property” means
any of them (subject to the provisions of Section 8 hereof).

1.100. “Property Representations” means the representations and warranties set
out in Section 2.8(e) and also any representations of the Mills Transferors in
Section 2.12(b) or (c) relating to the Employees.

1.101. “Purchase Price” has the meaning set forth in Section 2.2(a).

1.102. “Purchaser’s Solicitors” means Davies Ward Phillips & Vineberg LLP.

1.103. “Qualified Designees” means any Person, directly or indirectly,
wholly-owned by Ivanhoe or, in the case of the Mills Trustee Shares, any
individual nominated by Ivanhoe.

1.104. “Rechargeable Sums” has the meaning set forth in Section 2.3(g).

1.105. “Rechargeable Sums Estimates” has the meaning set forth in
Section 2.3(g).

1.106. “Rents” means rents, license fees and other sums and charges paid or
payable by Tenants in connection with their occupancy at the Properties and for
services furnished to them.

1.107. “Savills Agreement” means that certain Consulting and Services Agreement,
dated January 31, 2005, between FPD Savills Ltd. and Mills Global, as amended by

 

-10-



--------------------------------------------------------------------------------

(i) that certain letter agreement dated January 2006, (ii) that certain letter
agreement dated February 28, 2006, (iii) that certain letter agreement dated
March 31, 2006, (iv) that certain letter agreement dated June 2006, and (v) that
certain letter agreement dated September 2006.

1.108. “Scheduled Closing Date” has the meaning set forth in Section 4.

1.109. “Statement of Adjustments” means a statement setting out the Closing
Adjustments, approved by both parties acting reasonably.

1.110. “St. Enoch Business” means the business of providing management services
to the St. Enoch Property.

1.111. “St. Enoch Debt” means, as of any particular time, the outstanding
principal amount of the indebtedness evidenced and/or secured by the St. Enoch
Debt Documents, together with all accrued unpaid interest thereon and any other
amounts payable thereunder.

1.112. “St. Enoch Debt Credit” has the meaning set forth in Section 2.2(a).

1.113. “St. Enoch Debt Documents” means that certain £190,000,000 Facility
Agreement dated 26 January 2005 among the St. Enoch Trustee and St. Enoch Trust,
as borrower, and Deutsche Bank and Morgan Stanley & Co. International Limited,
as joint arrangers, and Deutsche Bank, as agent, and all other documents
executed in connection therewith, as the same may be amended.

1.114. “St. Enoch Employees” means those individuals listed in Schedule E hereto
under the heading “St. Enoch”.

1.115. “St. Enoch JV Agreement” means that certain Amended and Restated Joint
Venture Agreement relating to the St. Enoch Property among Canada Inc., St.
Enoch LLC, St. Enoch Trustee, Mills UK, and Ivanhoe.

1.116. “St. Enoch LLC” has the meaning set forth in the introductory paragraph
hereto.

1.117. “St. Enoch Property” means the lands and premises described in Schedule C
hereto, and all easements and other rights appurtenant thereto, together with
all buildings and structures located on, in or under such lands and premises and
all fixed improvements and fixtures contained in, on or appurtenant to such
buildings and structures, excluding only improvements and fixtures owned by the
Tenants.

1.118. “St. Enoch Trust” has the meaning set forth in the Recitals hereto.

1.119. “St. Enoch Trust Instrument” means the St. Enoch trust instrument
relating to the St. Enoch Trust dated 22 December 2004 by the St. Enoch Trustee.

1.120. “St. Enoch Trustee” has the meaning set forth in the Recitals hereto.

 

-11-



--------------------------------------------------------------------------------

1.121. “Subject Period” has the meaning set forth in Section 2.3(g)(ii).

1.122. “Subsequent Transfer” has the meaning set forth in Section 9; for greater
certainty, it is confirmed that a Subsequent Transfer shall not include any
transfer of the Vaughan Mills Peripheral Property or any part thereof.

1.123. “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any association, partnership, limited
partnership, unlimited liability company, joint venture or other unincorporated
business entity if more than a 50% interest in the profits or capital thereof is
owned by such Person or one or more of its Subsidiaries or such Person and one
or more of its Subsidiaries, and any limited partnership of which such Person is
the general partner.

1.124. “Survival Date” has the meaning set forth in Section 2.8(f).

1.125. “Tax” or “Taxes” means all taxes, charges, fees, levies, duties,
contributions, withholdings or liabilities, imposts and other assessments,
whether payable to any governmental, state, federal, provincial, local, or other
governmental authority, including without limitation, all income, sales, use,
goods and services, harmonized sales, value added, capital, capital gains,
alternative, net worth, transfer, profit, withholding, payroll, employer health,
excise, franchise, real property and personal property taxes, local improvement
rates or charges, National Insurance and social security contributions, and any
other taxes, customs duties, fees, assessments, royalties, duties, deductions or
similar charges in the nature of a tax, including Canada Pension Plan and
provincial pension plan contributions, employment insurance payments and
workers’ compensation premiums, together with any instalments, and any interest
surcharges, fines and penalties, imposed by any Governmental Authority, whether
disputed or not.

1.126. “Tenants” means any tenants or licensees occupying space at any of the
Properties, excluding VMSCC.

1.127. “Third Party” means any Person who is not one of the Mills Transferors,
Mills Global, Vaughan Mills Manager, the Ivanhoe Transferee, the Joint Entities
or an Affiliate of any of them.

1.128. “Third-Party Claim” has the meaning set forth in Section 10.1.

1.129. “Threshold Damage Amount” has the meaning set forth in Section 8(a).

1.130. “Threshold Taking Percentage” has the meaning set forth in Section 8(b).

1.131. “TMLP” means The Mills Limited Partnership, a Delaware limited
partnership.

 

-12-



--------------------------------------------------------------------------------

1.132. “TMLP Indemnity” means the indemnity by TMLP in favour of the Ivanhoe
Transferee in respect of any Claims made by the Ivanhoe Transferee in respect of
any breach of the representations and warranties made by any of the Mills
Transferors in Section 2.8, subject to the provisions of Section 2.8(f), such
indemnity to be in form and substance satisfactory to TMLP and the Ivanhoe
Transferee, each acting reasonably.

1.133. “Total Percentage Rent” has the meaning set forth in Section 2.3(j).

1.134. “Transactions” means the transactions contemplated by this Agreement.

1.135. “Transfer Costs” has the meaning set forth in Section 2.5(a).

1.136. “TUPE” means the Transfer of Undertakings (Protection of Employment)
Regulations 2006.

1.137. “VAT” means value added tax.

1.138. “Vaughan Advisory” has the meaning set forth in the introductory
paragraph.

1.139. “Vaughan Debt” means, as of any particular time, the outstanding
principal amount of the indebtedness evidenced and/or secured by the Vaughan
Loan Documents, together with all accrued unpaid interest thereon and any other
amounts payable thereunder.

1.140. “Vaughan Development Balance” means an amount equal to Nine Million
Dollars (US$9,000,000); it is confirmed that this is a fixed amount and is not
subject to any adjustment on or after Closing.

1.141. “Vaughan Loan Documents” means that certain Loan Agreement among Vaughan
Advisory, as sole trustee of the Vaughan Trust, Vaughan Residual, and Ivanhoe
II, as borrowers, Ivanhoe, as lender, and TMLP and Mills Corp., as guarantors,
dated as of February 25, 2004, and all other documents executed in connection
therewith, together with all amendments thereto.

1.142. “Vaughan Loan Documents Release” has the meaning set forth in
Section 2.11(e).

1.143. “Vaughan Mills Amended and Restated Licensing Agreement” has the meaning
set forth in Section 2.4(b).

1.144. “Vaughan Mills Building Lease” means the lease of the Vaughan Mills
Property between the owners thereof, as landlord, and VMSCC, as tenant, made as
of February 25, 2004.

1.145. “Vaughan Mills Chattels” means all equipment, inventory, vehicles,
furniture, supplies and other chattels or tangible personal property located at
or in the Vaughan

 

-13-



--------------------------------------------------------------------------------

Mills Property or used in the maintenance, repair and operation of the Vaughan
Mills Property (including, without limitation, all computer hardware and
software (other than Excluded Management Assets)) other than such property which
is owned by any Tenant.

1.146. “Vaughan Mills Contracts” means all contracts and agreements with Third
Parties (other than the Vaughan Mills Leases and policies of insurance) relating
to the Vaughan Mills Property to which any one or more of the Mills Transferors,
Vaughan Mills Manager, or the Joint Entities is a party or by which any one or
more of the Mills Transferors, Vaughan Mills Manager, the Joint Entities or the
Vaughan Mills Property is bound in connection with the ownership, management,
maintenance, operation, cleaning, security, protection or servicing of the
Vaughan Mills Property; without limiting the foregoing, it is confirmed that
none of: (i) the agreements for the Vaughan Mills Management Arrangements;
(ii) the Vaughan Mills Building Lease; (iii) the Operative Agreements; and/or
(iv) the Vaughan Loan Documents, constitutes a Vaughan Mills Contract.

1.147. “Vaughan Mills Co-Owners Agreement” means that certain Amended and
Restated Co-Owners Agreement, made as of October 14, 1999 and amended and
restated as of February 25, 2004 between Vaughan Advisory (as trustee on behalf
of the Vaughan Trust), Vaughan Residual and Ivanhoe II.

1.148. “Vaughan Mills Employees” means those individuals listed in Schedule E
hereto under the heading “Vaughan Mills”.

1.149. “Vaughan Mills Intellectual Property” means all Intellectual Property
used in connection with the ownership and/or operation of the Vaughan Mills
Property and all promotional and marketing materials identifying the Vaughan
Mills Property.

1.150. “Vaughan Mills Leases” means all Leases which entitle any Third Party to
possess or occupy any space within the Vaughan Mills Property, together with all
security, guarantees and indemnities relating thereto, in each case as amended,
renewed or otherwise varied; provided that the Vaughan Mills Building Lease is
not a Vaughan Mills Lease.

1.151. “Vaughan Mills Licensing Agreement” means that certain Agreement, dated
as of October 14, 1999, between and among TMLP, Mills Corp., and Ivanhoe,
successor in interest to Cambridge Shopping Centres Limited.

1.152. “Vaughan Mills Manager” means MillsServices Canada Corp.

1.153. “Vaughan Mills Peripheral Property” means the lands and premises
described in Schedule B hereto, and all easements and other rights appurtenant
thereto, together with all buildings and structures located on, in or under such
lands and premises and all fixed improvements and fixtures contained in, on or
appurtenant to such buildings and structures, excluding only improvements and
fixtures owned by the tenants.

 

-14-



--------------------------------------------------------------------------------

1.154. “Vaughan Mills Peripheral Property Subject Assets” means collectively:

(a) Vaughan Residual’s 50% freehold interest in the Vaughan Mills Peripheral
Property;

(b) all of the right, title and interest of Vaughan Residual and/or Vaughan
Advisory, if any, in and to the Leases affecting the Vaughan Mills Peripheral
Property;

(c) all of the right, title and interest of Vaughan Residual and/or Vaughan
Advisory, or any Affiliate of any of them, if any, in and to the Contracts in
respect of the Vaughan Mills Peripheral Property;

(d) all of the right, title and interest of Vaughan Residual and/or Vaughan
Advisory, or any Affiliate of any of them, if any, in and to the Chattels
relating to the Vaughan Mills Peripheral Property; and

(e) all of the right, title and interest of Vaughan Residual and/or Vaughan
Advisory, if any, in and to the Intellectual Property relating to the Vaughan
Mills Peripheral Property;

and all rights of Vaughan Residual and/or Vaughan Advisory, or any Affiliate of
either of them, in and to any property (tangible or intangible) located at
Vaughan Mills Shopping Centre or related exclusively to the Vaughan Mills
Peripheral Property and/or the Vaughan Mills Shopping Centre or its operation,
other than the Excluded Management Assets and the rights of the Mills
Transferors or their Affiliates under this Agreement.

1.155. “Vaughan Mills Pre-Closing Transaction” means the transaction referred to
in Section 2.1(f).

1.156. “Vaughan Mills Property” means the lands and premises described in
Schedule A hereto, and all easements and other rights appurtenant thereto,
together with all buildings and structures located on, in or under such lands
and premises and all fixed improvements and fixtures contained in, on or
appurtenant to such buildings and structures, excluding only improvements and
fixtures owned by the Tenants.

1.157. “Vaughan Mills Shopping Centre” has the meaning set forth in Recital E.

1.158. “Vaughan Mills Subject Assets” means collectively:

(a) the Vaughan Trust’s 50% freehold interest in the Vaughan Mills Property (it
being agreed that such freehold interest includes all interest of Mills Ontario
Acquisitions LLC, if any, in and to the Vaughan Mills Property);

(b) all of the Vaughan Trust’s right, title and interest, as a landlord, in and
to the Vaughan Mills Building Lease;

 

-15-



--------------------------------------------------------------------------------

(c) all of the Vaughan Trust’s right, title and interest, if any, in and to the
Vaughan Mills Leases;

(d) all of the Vaughan Trust’s right, title and interest, if any, in and to the
Contracts in respect of the Vaughan Mills Property;

(e) all of the right, title and interest, if any, of the Vaughan Trust, or any
Affiliate of it or of Vaughan Advisory, in and to the Vaughan Mills Chattels;
and

(f) all of the right, title and interest, if any, of the Vaughan Trust, or any
Affiliate of it or of Vaughan Advisory, in and to the Vaughan Mills Intellectual
Property; and

all rights of the Vaughan Trust and Vaughan Advisory, and/or any Affiliate of
either of them, in and to any property (tangible or intangible) located at
Vaughan Mills Shopping Centre or related exclusively to the Vaughan Mills
Property and/or Vaughan Mills Shopping Centre or its operation, other than the
Excluded Management Assets and the rights of the Mills Transferors or their
Affiliates under this Agreement.

1.159. “Vaughan Residual” has the meaning set forth in the introductory
paragraph hereto.

1.160. “Vaughan Trust” has the meaning set forth in the introductory paragraph
hereto.

1.161. “Vaughan Trust Agreement” means the amended and restated agreement
captioned “VAUGHAN MILLS IRREVOCABLE GRANTOR TRUST”, dated February 25, 2004 and
effective as of September 16, 1999 by and between Mills Ontario Acquisitions,
L.L.C., as grantor and Vaughan Advisory, as trustee.

1.162. “VMSCC” has the meaning set forth in the Recitals hereto.

1.163. “VMSCC Inter-Corporate Loans” means all outstanding loans made to VMSCC
by any of the Mills Transferors, or any of their Affiliates, or by Ivanhoe II,
or any of its Affiliates. All of such loans are set out in Schedule G.

1.164. “VMSCC Sale Proceeds” has the meaning set forth in Section 2.1(f).

1.165. “VMSCC Shareholders Agreement” means that certain Shareholders Agreement,
dated as of February 25, 2004 between Vaughan Advisory (as sole trustee of the
Vaughan Trust) and Ivanhoe II.

 

-16-



--------------------------------------------------------------------------------

2. Transfer of the Mills Interests.

2.1. Conveyance. Subject to and upon the terms and conditions herein provided:

(a) Vaughan Advisory, as sole trustee of the Vaughan Trust, hereby agrees on
Closing to sell, transfer and assign to Ivanhoe II and/or to any Qualified
Designees designated by Ivanhoe II, all of the Vaughan Mills Subject Assets and
Ivanhoe II hereby agrees that it and/or any one or more of such Qualified
Designees, shall purchase, acquire and assume the Vaughan Mills Subject Assets.

(b) Vaughan Residual hereby agrees on Closing to sell, transfer and assign (and
direct Vaughan Advisory to convey legal title) to Ivanhoe II and/or to any
Qualified Designees designated by Ivanhoe II, all of the Vaughan Mills
Peripheral Property Subject Assets and Ivanhoe II hereby agrees that it and/or
one or more of any such Qualified Designees shall purchase, acquire and assume
the Vaughan Mills Peripheral Property Subject Assets.

(c) St. Enoch LLC hereby agrees on Closing to sell, transfer and assign to
Ivanhoe Newco and/or to any Qualified Designees, all of the Mills Trust Units
together with all rights attached or accruing to the Mills Trust Units free and
clear of all Encumbrances other than Permitted Encumbrances and Ivanhoe Newco
hereby agrees that it shall or shall cause one or more of any such Qualified
Designees to purchase, acquire and assume all of the Mills Trust Units; provided
that, upon such purchase, each such Qualified Designee must hold Mills Trust
Units with a value which is greater than £250,000.

(d) Mills UK hereby agrees on Closing to sell, transfer and assign to Ivanhoe
Newco and/or to any Qualified Designees designated by Ivanhoe Newco, all of the
Mills Trustee Shares together with all rights attached or accruing to the Mills
Trustee Shares free and clear of all Encumbrances other than Permitted
Encumbrances and Ivanhoe Newco agrees that it and/or one or more of any such
Qualified Designees shall purchase, acquire and assume all of the Mills Trustee
Shares.

(e) Mills UK hereby agrees on Closing to sell, transfer and assign to Ivanhoe or
to any Qualified Designees designated by Ivanhoe all of its right, title and
interest in and to the Mills St. Enoch Inter-Company Loans and any documents
acknowledging or evidencing the Mills St. Enoch Inter-Company Loans and any
security in respect thereof.

(f) At the Closing, prior to completing the transactions provided for in this
Section 2.1(f), the parties shall complete all transfers of the Mills Interests
provided for in this Agreement, except the transfer of the Mills VMSCC Shares,
and immediately after the completion of such transfers, and subject to the other
terms and conditions of this Agreement and the Closing Deliveries Escrow
Agreement, the following transactions shall be completed in the following
sequence: (i) firstly, Ivanhoe II shall terminate the Vaughan Mills Building
Lease pursuant to Section 3.03 thereof; (ii) secondly, the Mills Transferors and
Ivanhoe II shall cause VMSCC to sell, and Ivanhoe II shall purchase, all
remaining assets of VMSCC for their fair market value, which the parties agree
is Cdn. $100,000 (the “VMSCC Sales Proceeds”), and 50% of the VMSCC Sale
Proceeds for such assets shall be credited in favour of the Ivanhoe Transferees
as a Closing Adjustment; and (iii) lastly, Ivanhoe II shall purchase all of the
Mills VMSCC Shares for $2.00.

 

-17-



--------------------------------------------------------------------------------

2.2. Purchase Price; Credit for Assumed Third Party Debt.

(a) The aggregate purchase price (the “Purchase Price”) for the Mills Interests
shall be equal to Five Hundred Eight Million Two Hundred Seventy Five Thousand
Dollars (US$508,275,000.00) less the Vaughan Development Balance. The Purchase
Price shall be allocated among the Mills Interests as set forth on Schedule H.
It is confirmed that the Closing Adjustments shall provide for the credits in
favour of the Ivanhoe Transferee against the Purchase Price referred to in
Section 2.1(f). In addition, and notwithstanding the foregoing, at the Closing,
the Ivanhoe Transferee shall receive a credit against the Purchase Price (the
“St. Enoch Debt Credit”) in an amount equal to (i) one half (1/2) of the St.
Enoch Debt, including any accrued and unpaid interest and other amounts payable
thereunder (other than consent fees, if any, payable by the Ivanhoe Transferee
pursuant to Section 2.5(a)(iii)), that is outstanding as of Closing Date plus
(ii) one half (1/2) of the Vaughan Debt, including any accrued and unpaid
interest and other amounts payable thereunder, that is outstanding as of
Closing. For purposes of calculating the credits pursuant to the preceding
sentences, the amount of the credit in respect of the St. Enoch Debt shall be
converted from UK pounds sterling into U.S. dollars in accordance with the
provisions of Section 2.2(d) and the amount of the credits in respect of the
Vaughan Debt and credits pursuant to Section 2.1(f) shall be converted from
Canadian dollars into U.S. dollars in accordance with the provisions of
Section 2.2(d).

(b) At Closing, subject to the Closing Deliveries Escrow Agreement and
Section 2.2(c) the Balance shall be paid by the Ivanhoe Transferee by wire
transfer in accordance with wire instructions provided by the Mills Transferors
prior to Closing.

(c) Notwithstanding any other provisions of this Agreement, if the Mills
Transferors have not provided to the Ivanhoe Transferee on or before the date of
Closing certificates issued by the Minister of National Revenue under
Subsections 116(4) and (5.2) of the ITA in form and substance satisfactory to
the Ivanhoe Transferee, acting reasonably, at Closing the Ivanhoe Transferee
shall pay to the Escrowed Funds Escrow Agent, in trust, by wire transfer the sum
of $81,167,206.50 (the “Escrowed Amount”), being the portion of the Purchase
Price as is equal to the tax for which the Ivanhoe Transferee may be liable
under Section 116 of the ITA as a result of the sale by the Mills Transferors of
all of their respective right, title and interest in and to the Vaughan Mills
Subject Assets; for greater certainty, the Escrow Amount shall be deducted from
the Balance otherwise payable to the Mills Transferors pursuant to
Section 2.2(b) hereof and the payment of the Escrowed Amount to the Escrowed
Funds Escrow Agent shall constitute a payment by the Ivanhoe Transferees against
the Purchase Price. The Escrowed Amount shall be invested as directed by the
Ivanhoe Transferee, in a term deposit or other similar certificate of deposit
with a Schedule 1 Canadian chartered bank. The Escrowed Funds Escrow Agent shall
hold and release the Escrowed Amount and any interest thereon in accordance with
the terms of the Escrowed Funds Agreement.

The parties acknowledge that in holding the Escrowed Amount, the Escrowed Funds
Escrow Agent will be acting solely as a stakeholder at the request of the
parties and for their convenience, that the Escrowed Funds Escrow Agent, acting
in that capacity, shall not be deemed to be the agent of any of the parties, and
the Escrowed Funds Escrow Agent shall not be liable to any of the parties for
any act or omission on its part and shall be entitled to rely upon

 

-18-



--------------------------------------------------------------------------------

instructions of the Ivanhoe Transferee relating to the investment of the
Escrowed Amount in accordance with this Section 2.2(c). The Mills Transferors
and the Ivanhoe Transferee shall jointly and severally indemnify and hold the
Escrowed Funds Escrow Agent harmless from and against all Claims, including
reasonable attorneys’ fees and disbursements (including the reasonable cost of
services provided to itself in respect of any dispute under the Escrowed Funds
Agreement), incurred in connection with the performance of the duties of the
Escrowed Funds Escrow Agent under the Escrowed Funds Agreement other than Claims
resulting from the gross negligence or wilful misconduct of the Escrowed Funds
Escrow Agent. The Escrowed Funds Agreement shall provide that the Escrowed Funds
Escrow Agent may resign at any time by written notice of such resignation to the
other parties thereto, provided that such resignation shall not take effect
until appointment of a successor escrow agent and the acceptance of such
appointment by such successor escrow agent. Such agreement shall also provide
that if there is any dispute about the interpretation of such agreement or the
rights and obligations of the parties thereto, or the propriety of any action
contemplated by the Escrowed Funds Escrow Agent, the Escrowed Funds Escrow Agent
may seek instructions from a court of competent jurisdiction in Ontario or
deposit the entire Escrow Amount then in its possession with a court of
competent jurisdiction in Ontario and thereupon shall be fully relieved from its
duties and obligations under such agreement. The provisions of this
Section 2.2(c) shall survive, and shall not merge on, Closing.

(d) Whenever this Agreement requires a calculation of the exchange rate between
the Canadian dollar and the U.S. dollar, such exchange rate shall be 1.1105
Canadian dollars for each U.S. dollar. Whenever this Agreement requires a
calculation of the exchange rate between U.K. pounds sterling and the U.S.
dollar, such exchange rate shall be 1.8927 US dollars for each U.K. pound
sterling.

(e) The parties confirm that the portion of the Purchase Price allocated to the
purchase of the Mills VMSCC Shares is $2.00.

2.3. Adjustments to Purchase Price.

(a) Except as otherwise expressly provided in Sections 2.1(f), 2.2, 2.3 or
2.12(b) herein: (i) the Mills Transferors shall be responsible for all expenses
and liabilities, and shall be entitled to receive all revenues accrued, in
respect of the Mills Interests for the period up to, and including, the Closing
Adjustment Date; and (ii) for the period from, but excluding, the Closing
Adjustment Date, the Ivanhoe Transferee shall be responsible for all expenses
and liabilities accruing in respect of the Mills Interests and shall be entitled
to all revenues accruing in respect of the Mills Interests. Except as otherwise
expressly provided in this Agreement, all adjustments for basic rent, additional
rents, percentage rents, parking income, damage/security deposits and interest
thereon, if any, prepaid rents and interest thereon, if any, and other income
and operating expenses, utilities, taxes (including local improvement charges
and assessments and business taxes) and other adjustments shall be made in
accordance with the usual practices in the city in which the relevant Property
is situated. Unless otherwise provided in this Agreement, all adjustments in
respect of each of the Vaughan Mills Subject Assets and the Mills Interests
relating to the St. Enoch Property, respectively, shall be made as if the
freehold owners of the relevant Property (in the case of the Vaughan Mills
Property) and the

 

-19-



--------------------------------------------------------------------------------

owners of the units of St. Enoch Trust (in the case of the St. Enoch Property)
received all revenues and paid all expenses and other liabilities in respect of
such Property directly, and there shall be no adjustments for any amounts
payable under the Vaughan Mills Building Lease or for any assets of VMSCC. All
Closing Adjustments to be made in respect of the St. Enoch Property shall be
calculated in UK pounds sterling and all Closing Adjustments to be made in
respect of the Vaughan Mills Shopping Centre shall be calculated in Canadian
dollars, but solely for the purposes of calculating the Balance, all such
Closing Adjustments shall be converted into U.S. dollars using the applicable
exchange rate set out in Section 2.2(d). All Post Closing Adjustments in respect
of the St. Enoch Property shall be calculated in UK pounds sterling and all Post
Closing Adjustments in respect of the Vaughan Mills Shopping Centre shall be
calculated in Canadian dollars, and such Post Closing Adjustments shall not be
converted to U.S. dollars. The parties acknowledge that any payments made under
this Section 2.3 (other than payments made pursuant to Sections 2.3(m), (n),
(o) or (r)), whether made at Closing or following Closing and whether made by
the Mills Transferors or the Ivanhoe Transferee, shall be deemed to be
adjustments to the Purchase Price.

(b) Without limiting the generality of the foregoing, the parties will adjust
the following items, in the manner provided for in this Section 2.3:

(i) 50% of all rents (basic, percentage and additional) under the Leases;

(ii) 50% of security deposits and prepaid rent (and interest thereon, if any)
paid under the Leases;

(iii) 50% of real property taxes and local improvement rates and charges and
recoveries thereof under the Leases;

(iv) 50% of utilities and fuel accounts and recoveries thereof under the Leases;

(v) 50% of any amounts payable under the Contracts and Rechargeable Sums under
the Leases (without duplication of the adjustment made pursuant to
Section 2.3(b)(i));

(vi) 50% of accrued unpaid interest under the St. Enoch Debt;

(vii) 50% of prepaid interest under the Vaughan Debt;

(viii) 50% of all unpaid Leasing Costs payable (whether before or after Closing)
in respect of the then current term of any of the Leases in existence as of the
Closing Adjustment Date;

(ix) 100% of the Ivanhoe Transferee’s costs, if any, of replacing the Excluded
Management Assets with comparable software applications;

 

-20-



--------------------------------------------------------------------------------

(x) subject to the provisions of this Agreement, 50% of all other items
reasonably capable and properly the subject of adjustment in connection with the
ownership of the Mills Interests or the Properties of whatsoever nature; and

(xi) 50% of all fees payable under the Management Arrangements.

It is agreed that no Closing Adjustment shall be made with respect to insurance
premiums in respect of the Vaughan Mills Shopping Centre and that the Ivanhoe
Transferee shall not assume or take an assignment of any existing insurance
policies (including liability insurance policies) in respect of such Properties.
In the case of the St. Enoch Property, there shall be an adjustment for 50% of
all pre-paid insurance premiums in respect of such Property, it being agreed
that the Ivanhoe Transferee will take an assignment of the existing insurance
policies (including liability insurance policies) in respect of the St. Enoch
Property. The parties shall also make the Closing Adjustments provided for in
Sections 2.1(f) and 2.12(b).

(c) The parties shall, each acting reasonably, agree upon the Statement of
Adjustments not later than the second Business Day prior to the Scheduled
Closing Date and if there is any dispute in respect of numerical calculations
relating to the Closing Adjustments such dispute shall be resolved by
PricewaterhouseCoopers LLP, Canada with the assistance of such other experts, if
any, as the latter shall designate, provided that neither PricewaterhouseCoopers
LLP, Canada nor any such experts shall have any right or discretion to resolve
disputes relating to interpretation of the terms of this Section 2.3 or any
other terms of this Agreement.

(d) If the final cost or amount of any item which is to be adjusted on the
Closing Adjustment Date cannot be determined at the Closing Adjustment Date,
then an initial adjustment for such item shall be made as of the Closing
Adjustment Date, such amount to be estimated by the parties, acting reasonably,
as of the Closing Adjustment Date on the basis of the best evidence available as
of the Closing Adjustment Date as to what the final cost or amount of such item
will be. All adjustments to the Purchase Price which are finalized or otherwise
become known after the Closing Adjustment Date (the “Post Closing Adjustments”)
shall be adjusted on a post-closing basis once they have been finalized or
otherwise become known and such Post Closing Adjustments shall also include any
revisions to the Closing Adjustments if they have been incorrectly determined or
omitted on the Statement of Adjustments. In each case when a Post Closing
Adjustment is determined, the Mills Transferors or the Ivanhoe Transferee, as
the case may be, shall, within 30 days of determination, provide a complete
statement thereof, together with particulars relating thereto in reasonable
detail, to the other and within 30 days thereafter the parties hereto shall make
a final adjustment as of the Closing Adjustment Date for the Post Closing
Adjustment in question. Any Post Closing Adjustments payable to the Mills
Transferors shall be paid to the Mills Transferors, or as they may in writing
direct, and any Post Closing Adjustments payable to the Ivanhoe Transferee shall
be paid to the Ivanhoe Transferee or as it may in writing direct.

(e) In the case of any dispute between the parties hereto in respect of
numerical calculations relating to the Post Closing Adjustments, such
calculation of Post Closing

 

-21-



--------------------------------------------------------------------------------

Adjustments shall be determined by PricewaterhouseCoopers LLP, Canada, with the
assistance of such other experts, if any, as the latter shall designate provided
that neither PricewaterhouseCoopers LLP, Canada nor any such experts shall have
any right or discretion to resolve disputes relating to interpretation of the
terms of this Section 2.3 or any other terms of this Agreement. The cost of such
determination shall be shared equally between the parties hereto. Either party
may refer any such dispute relating to numerical calculations to
PricewaterhouseCoopers LLP, Canada for such determination and such determination
shall be final and binding on the parties hereto.

(f) The Mills Transferors and TMLP shall be jointly and severally liable for any
Post Closing Adjustments owing by any of the Mills Transferors pursuant to the
provisions of this Agreement and any other obligations of the Mills Transferor
pursuant to the provisions of Section 2.3, and the Mills Transferors and TMLP
shall execute and deliver on the Closing Date an undertaking to readjust and pay
the amount of any Post Closing Adjustments owing by the Mills Transferors
pursuant to the provisions of this Agreement. The Ivanhoe Transferee and Ivanhoe
shall be jointly and severally liable for any Post Closing Adjustments owing by
the Ivanhoe Transferee pursuant to the provisions of this Agreement, and the
Ivanhoe Transferee and Ivanhoe agree to execute and deliver on the Closing Date
an undertaking to readjust and pay the amount of any Post Closing Adjustments
owing by the Ivanhoe Transferee pursuant to the provisions of this Agreement.
Notwithstanding any other provision of this Section 2.3, except for any Post
Closing Adjustments referred to in Section 2.3(m), all adjustments and Post
Closing Adjustments to be made pursuant to this Section 2.3 shall, in any event,
be completed on or before December 31, 2007 (the “Final Adjustment Date”) and no
claim for any re-adjustment may be made by any party thereafter. For greater
certainty, it is agreed that the provisions of Sections 2.3(m) and (r) are not
subject to the time limitations set out in the preceding sentence since any
amounts payable pursuant thereto do not constitute adjustments or Post-Closing
Adjustments.

(g) The parties acknowledge that under the terms of the Leases, portions of
certain payments, such as real property taxes and operating costs, although paid
by the landlord, are charged to and payable by the Tenants under such Leases
(the “Rechargeable Sums”) and are collected from such Tenants in monthly
instalments on the basis of the landlord’s estimates (the “Rechargeable Sum
Estimates”). The Rechargeable Sum Estimates are subject to adjustment with the
Tenants when the total amounts of the Rechargeable Sums are finally determined.
For greater certainty, Rechargeable Sums shall not include any expenditures or
any portion thereof which are not recoverable from the Tenants. It is agreed
that, with respect to the Rechargeable Sums and the Rechargeable Sum Estimates,
there shall be no adjustments on Closing for Rechargeable Sums and Rechargeable
Sums Estimates but as soon as reasonably possible after Closing. Such
adjustments shall be made as follows:

(i) as soon as reasonably possible after the Closing, the parties shall adjust
for 50% of Rechargeable Sums, based on the principles set forth herein;

(ii) the Ivanhoe Transferee shall provide to the Mills Transferors, at least 30
days before the Final Adjustment Date, a statement which sets out the amounts of
the Rechargeable Sum Estimates collected from each Tenant, as well as the

 

-22-



--------------------------------------------------------------------------------

amounts expended on account of the Rechargeable Sums, in each case for the
period (the “Subject Period”) from the beginning of the then current lease year,
or other period relevant to the computation and recovery of Rechargeable Sums
pursuant to the Leases, as appropriate, until (and including) the Closing
Adjustment Date; and

(iii) the adjustments to Rechargeable Sums shall be done on the basis that:

 

  A. if the landlord under the Leases has collected pursuant to the Rechargeable
Sum Estimates more than it has expended on account of the Rechargeable Sums for
such Subject Period, 50% of the amount of such difference shall be paid to the
Ivanhoe Transferee and the Ivanhoe Transferee shall be responsible for, and
make, the required adjustments with the Tenants in respect of such
over-collection in accordance with the terms of the Leases; and

 

  B. if the landlord under the Leases has collected pursuant to the Rechargeable
Sum Estimates less than it has expended on account of the Rechargeable Sums for
such Subject Period, 50% of the amount of such difference shall be paid to the
Mills Transferors, and the Ivanhoe Transferee shall be entitled, subject to the
terms of the Leases, to recover such Rechargeable Sums from Tenants and to
retain the amount collected from Tenants in respect of such difference.

The Ivanhoe Transferee shall be responsible to conclude all final
reconciliations and to make all payments and satisfy all obligations with all
Tenants relating to the Rechargeable Sums and Rechargeable Sum Estimates;
provided, however, that the parties shall readjust any amount which either the
Ivanhoe Transferee or the Mills Transferors determine, acting reasonably, prior
to the Final Adjustment Date, as a result of such final reconciliations with
Tenants or as a result of an audit by a Tenant, was incorrectly or inaccurately
adjusted or neglected to be adjusted between the Ivanhoe Transferee and the
Mills Transferors pursuant to the terms hereof.

(h) The parties hereby agree that there shall be an adjustment in respect of all
Leasing Costs payable (whether before or after Closing) in respect of the then
current term of any of the Leases in existence as of the Closing Adjustment Date
and the Mills Transferors shall be responsible for the payment of 50% of any
such Leasing Costs that have not been paid prior to the Closing, and that the
Mills Transferors shall be responsible for 50% of all leasing fees and
commission payable (whether before or after Closing) in respect of the then
current term of any of the Leases in existence as of the Closing Adjustment Date
and in each

 

-23-



--------------------------------------------------------------------------------

case such amount shall be shown as an adjustment in favour of the Ivanhoe
Transferee on the Statement of Adjustments if unpaid to the parties entitled
thereto by Closing.

(i) It is also agreed that:

(i) except as otherwise provided for in this Agreement, the Ivanhoe Transferee
shall not be entitled to be paid or receive the benefit of the Mills
Transferors’ 50% interest in any Arrears nor will the Mills Transferors be
entitled to any credit for any such Arrears. “Arrears” means all rents and other
amounts due and payable under the Leases for any period prior to or ending on
the Closing Adjustment Date and also, in the case of the St. Enoch Property, any
rents and amounts that become due and payable as a result of rent reviews after
the Closing Adjustment Date in respect of any period prior to or ending on the
Closing Adjustment Date (but only such period). The Ivanhoe Transferee shall use
reasonable efforts to collect such Arrears following the Closing Date, provided
that the Ivanhoe Transferee shall not be obliged to distrain for rent, terminate
any Lease or bring any action for payment of indebtedness, and the Mills
Transferors shall not take any actions or proceedings of any nature against any
Tenants to collect any such Arrears. If, after the Closing Date, any owner of a
Property or any Joint Entity receives any monies from any Tenant who owes
Arrears, such monies shall be applied as follows:

 

  A. first, against any rent and other amounts owing by such Tenant in respect
of the month in which the Closing Date occurs;

 

  B. second, against any rent (including arrears of rent) and other amounts
owing by such Tenant in respect of any time after the month in which the Closing
Date occurs through and including, (i) in the case of monies collected in
respect of Vaughan Mills Shopping Center, the calendar month in which such
monies are received and (ii) in the case of monies received in respect of the
St. Enoch Property, the calendar quarter in which such monies are received;

 

  C. third, against any third party costs (including reasonable accounting and
legal costs) incurred in respect of the collection of such monies; and

 

  D. thereafter, the excess, if any, against the Arrears; if any money is
payable to the Mills Transferors in accordance with this Clause D, the Ivanhoe
Transferee shall pay to the Mills Transferors within 10 Business Days after
collection thereof, 50% of such monies, together with a statement as to the
amount of such Arrears and the application of the proceeds thereof; and

 

-24-



--------------------------------------------------------------------------------

(ii) if there are any realty or business tax appeals for the period prior to the
Closing Adjustment Date, the Ivanhoe Transferee or the Joint Entities shall be
entitled to continue such appeals and the Mills Transferors shall be entitled to
receive 50% of any payment or other benefits resulting therefrom that relate to
the period prior to the Closing Adjustment Date (except to the extent that such
payments are properly payable to any Tenants under the terms of their Leases,
which amounts, net of all costs recoverable from the concerned Tenants, if any,
shall be paid by the Ivanhoe Transferee or the Joint Entities to such Tenants).

(j) There shall be no adjustment at the Closing for percentage rent payable
under the Leases. As soon as reasonably possible after the Closing, after the
expiry of the percentage rent year in which the Closing Adjustment Date occurs,
the percentage rent, if any, earned under each of the Leases shall be
readjusted, if necessary. The adjustments and readjustments shall be done on the
following basis: the parties shall calculate the aggregate percentage rent
payable by each Tenant to the landlord pursuant to its Lease for such percentage
rent year (the “Total Percentage Rent”). The Mills Transferors shall be entitled
to 50% of the Pre-Closing Amount and the Ivanhoe Transferee shall be entitled to
the balance of the Total Percentage Rent. The “Pre-Closing Amount” means the
Total Percentage Rent multiplied by a fraction, the numerator of which is the
number of days from and including the first day of such percentage rent year to,
and including, the Closing Adjustment Date and the denominator of which is the
number of days in such percentage rent year.

(k) After Closing, the Ivanhoe Transferee shall cause each of the Joint Entities
to make all required tax filings in respect of the current taxation year, as
well as any prior taxation year for which filings have not been made as of
Closing, and shall consult with the Mills Transferors in respect of the
preparation of same. Each of the Ivanhoe Transferee and the Mills Transferors
shall provide the other and its auditors, during normal business hours at any
time and from time to time after Closing to and until the Final Adjustment Date
(or, in the case of a tax reassessment, at any time after Closing), upon
reasonable prior notice, access to its books, files and records relating
exclusively to the Properties, the Joint Entities or the Mills Interests, for
the purpose of preparation of tax returns or other filings for the Joint
Entities, calculating or verifying the amount of any Closing Adjustments,
percentage rent, Rechargeable Sums and Rechargeable Sum Estimates, obtaining
information required to complete any audit of the financial statements of any of
the Joint Entities or any of the parties hereto or their Affiliates, or any
other legitimate business purpose.

(l) There shall be no adjustments either on or after the Closing Adjustment Date
in respect of any amounts payable after the Closing Adjustment Date to the
parties hereto, any of their Affiliates, or the Joint Entities (or any credits,
benefits, entitlements or reimbursements, existing or future, in their favour)
in respect of charges, levies or other amounts that have been paid by any such
Persons to any Governmental Authority or other public authority, or any utility,
in respect of development of or construction on or relating to the Properties.

(m) If at any time prior to the sixth (6th) anniversary of the Closing Date, it
is ascertained that, in respect of any period prior to or ending on the Closing
Adjustment

 

-25-



--------------------------------------------------------------------------------

Date, there are any Taxes (other than real property and personal property taxes)
payable by any of the Joint Entities that have not been paid on or before the
Closing Adjustment Date or adjusted for as a Closing Adjustment on the Closing
(including any Taxes payable in respect of any tax returns or other filings for
the Joint Entities for the current tax years of such Joint Entities), the Mills
Transferors shall be responsible for 50% of any such amounts and the Ivanhoe
Transferee shall be responsible for 50% of any such amounts, including in each
case all penalties and interest payable in respect thereof notwithstanding that
such amount is claimed after the Final Adjustment Date, except that the Mills
Transferors shall be responsible for 100% of any Taxes (including all interest
and penalties payable) in respect of any withholdings or remittances required
pursuant to Applicable Laws in respect of any amounts paid to any Mills Entities
by any of the Joint Entities, whether before or after Closing.

(n) Immediately prior to Closing, all of the monies in the possession of the St.
Enoch Trustee (in its own capacity or as trustee of the St. Enoch Trust) or
VMSCC, as the case may be, on the Closing Adjustment Date that are the property
of such Joint Entity (except to the extent attributable to the period from and
after the Closing Adjustment Date, all of which monies belong, and shall be
distributed to, the Ivanhoe Transferee) shall be distributed to the Mills
Transferors and the Ivanhoe Transferee in accordance with the terms of the
applicable Operative Agreements (including, without limitation, the St. Enoch
Trust Instrument), but without regard to any provisions thereof which call for
the establishment or retention of reserves, and the provisions of Section 2.3(a)
above, provided that any monies to which any Person is so entitled shall first
be applied in payment of all accrued and unpaid interest on all outstanding
loans to the relevant Joint Entity made by such Person.

(o) At Closing following the sale by VMSCC of all of its remaining assets as
described in Section 2.1(f)(ii) and prior to the purchase by Ivanhoe II of the
Mills VMSCC Shares as described in Section 2.1(f)(iii) (and in addition to any
amounts distributed under Section 2.3(n)) the parties agree to cause VMSCC to
distribute all of the VMSCC Sale Proceeds to the Vaughan Trust, as to 50% of
such proceeds, and Ivanhoe II, as to 50% of such proceeds, in accordance with
such parties respective shareholdings in VMSCC at such time. The parties agree
that any amount otherwise payable by VMSCC as described in this Section 2.3(o)
to the Vaughan Trust but withheld on account of withholding tax obligations
shall be deemed to be received by the Vaughan Trust for purposes hereof.

(p) Prior to the Closing Adjustment Date, all capital calls made by any Joint
Entities prior to or ending on the Closing Adjustment Date that have not yet
been funded by the applicable Person shall be satisfied in full. The Mills Fees
and the IC Fees payable in respect of the period prior to or ending on the
Closing shall be reflected in the Statement of Adjustments. To the extent that
the Mills Fees or the IC Fees are not determined between the parties at Closing,
then any such undetermined fees shall be treated as a Post-Closing Adjustment in
accordance with Section 2.3(d).

(q) The adjustments shall include an adjustment in favour of the Ivanhoe
Transferee for all accrued GST payable by VMSCC in respect of periods prior to
the Closing Adjustment Date and the Ivanhoe Transferee shall cause VMSCC to pay
all such accrued GST when it becomes due and payable.

 

-26-



--------------------------------------------------------------------------------

(r) Any monies and all rental cheques received by the Mills Transferors and/or
VMSCC from Tenants in respect of the period after (but excluding) the Closing
Adjustment Date shall be held in trust by the Mills Transferors and/or VMSCC for
the Ivanhoe Transferee and remitted (and in the case of rental cheques endorsed
(without recourse) in favour of, and delivered) to the Ivanhoe Transferee or as
it may direct following the Closing.

(s) The Mills Transferors shall be credited, as a Closing Adjustment, with an
amount equal to the Balance (as determined without reference to this
Section 2.3(s)) multiplied by .0001164 per day for the period commencing on (and
including) the first day after the Closing Adjustment Date and ending on
October 4, 2006, unless the Closing is delayed beyond October 5, 2006 as a
result solely of the default of the Ivanhoe Transferees in which case such
period shall end on the Closing Date.

(t) All of the provisions of this Section 2.3 shall survive, and shall not merge
on, Closing.

2.4. Name Licensing.

(a) On the Closing Date, the Mills Transferors shall cause TMLP to execute an
Assignment of Intellectual Property, in the form attached as Schedule S.

(b) On the Closing Date, TMLP and Ivanhoe II shall execute an amendment and
restatement of the Vaughan Mills Licensing Agreement (the “Vaughan Mills Amended
and Restated Licensing Agreement”), in the form attached hereto as Schedule Q.

(c) On the Closing Date, TMLP, Mills Corp., and Ivanhoe shall execute an
amendment to the Master Agreement (the “Master Agreement Amendment”), in the
form attached hereto as Schedule R.

2.5. Transfer Costs.

(a) The Ivanhoe Transferee shall pay the following costs (collectively,
“Transfer Costs”):

(i) all transfer taxes, GST, VAT, provincial sales tax, stamp duty (including
stamp duty land taxes), other land taxes and any other similar taxes that will
be due in connection with the transfer of the Mills Interests and the Properties
whether arising from a reassessment or otherwise and all city, provincial and
national charges to record and file documents, other than any costs and
registration fees payable in connection with the discharge of Encumbrances, if
any, which are to be discharged by any of the Mills Transferors;

(ii) the filing fees (and applicable GST) in respect of Ivanhoe II’s short-form
merger notification filing and ARC request pursuant to the Competition Act,
which filing was made on or about August 16, 2006; and

 

-27-



--------------------------------------------------------------------------------

(iii) any loan consent, loan assumption, or other fees payable to the lenders or
other finance parties under the St. Enoch Debt as a result of or in connection
with the transfer of the Mills Interests hereunder. The Ivanhoe Transferee
hereby confirms no such fees are payable with respect to the Vaughan Debt.

(b) Ivanhoe II hereby indemnifies and saves the Mills Transferors and their
shareholders, directors, officers, employees, advisors and agents harmless from
all Claims incurred, suffered or sustained as a result of the failure by the
Ivanhoe Transferee to:

(i) pay any Transfer Costs, and

(ii) file any returns, certificates, filings, election notices or other
documents required to be filed by the Ivanhoe Transferee or the Joint Entities
with any federal, provincial or other taxing authorities in connection with the
conveyance or transfer to the Ivanhoe Transferee of the Mills Interests and the
Properties.

(c) Without limiting the foregoing, Ivanhoe II acknowledges that the Purchase
Price does not include GST payable in respect of the purchase of the Vaughan
Mills Subject Assets or the Vaughan Mills Peripheral Property Subject Assets
pursuant to this Agreement and that it shall be responsible for the payment of
any such GST in addition to the Purchase Price. On the Closing Date, Ivanhoe II
shall provide the Mills Transferors with the GST Undertaking and Indemnity
confirming that the purchaser is purchasing the Vaughan Mills Subject Assets and
the Vaughan Mills Peripheral Property Subject Assets on its own account and not
in trust for any other Person and that the purchaser is registered pursuant to
the Excise Act for the purposes of paying GST in Canada and that such
registration has not been varied, cancelled or revoked, together with its
registration number. The GST Undertaking and Indemnity shall confirm that, and
Ivanhoe II hereby covenants and agrees that, the purchaser shall self-assess and
remit to the appropriate Governmental Authority the GST which is payable in
connection with the transfer of the Vaughan Mills Subject Assets and the Vaughan
Mills Peripheral Property Subject Assets, all in accordance with the Excise Act
and Ivanhoe II shall indemnify and save the Mills Transferors harmless from any
GST, penalty, interest or other amounts which may be payable by or assessed
against the Mills Transferors under the Excise Act as a result of or in
connection with the Mills Transferors’ failure to collect or remit any GST
applicable on the sale, transfer and conveyance of the Vaughan Mills Subject
Assets and the Vaughan Mills Peripheral Property Subject Assets by the Vaughan
Trust or Vaughan Residual, as applicable, to Ivanhoe II or its Qualified
Designee. If Ivanhoe II fails to provide the GST Undertaking and Indemnity to
the Mills Transferors by the Closing, or if the purchaser is not at Closing
registered as a registrant under the Act, the Ivanhoe Transferee shall pay to
the Mills Transferors at Closing, the GST required to be paid pursuant to the
Excise Act with respect to the Transactions in addition to the Purchase Price.

(d) The provisions of this Section 2.5 shall survive, and shall not merge on,
Closing.

 

-28-



--------------------------------------------------------------------------------

2.6. Escrow Provisions.

(a) All Closing Documents (including the Balance) shall be delivered into escrow
at the place of Closing on or before the Closing Date in accordance with the
provisions of this Agreement and the Closing Deliveries Escrow Agreement.

(b) The parties agree that the registration of all Closing Documents intended to
be registered in the appropriate registry office or any other offices of public
record shall be completed in accordance with the provisions of the Closing
Deliveries Escrow Agreement.

2.7. Conduct of Business. From and after the date hereof and until the Closing,
(i) the Mills Transferors, Mills Global and Vaughan Mills Manager shall use
commercially reasonable efforts to operate the Properties and the Joint Entities
(or, if applicable, to cause the Properties and the Joint Entities to be
operated) in a manner consistent with past practices and with the requirements
of the Operative Agreements and the Management Arrangements and (ii) the Mills
Transferors, Mills Global, Vaughan Mills Manager and their Affiliates shall not
take any material action with respect to the Properties or the Joint Venture
Entities without the prior consent of Ivanhoe II, which may be withheld in its
sole and absolute discretion, unless previously approved by or committed to by
Ivanhoe II or any of its Affiliates. In addition, and without limiting the
foregoing, from and after the Cut-Off Date and until the Closing, the Mills
Transferors, Mills Global and Vaughan Mills Manager shall not create any
Encumbrances affecting the Properties (except for any Encumbrances which any of
the foregoing entities are required to create under Applicable Laws or under any
of the Leases in existance as of the Cut-Off Date) without the prior written
approval of the Ivanhoe Transferee, which approval may be withheld by the
Ivanhoe Transferee in its sole and absolute discretion.

All of the provisions of this Section 2.7 shall survive, and shall not merge on,
Closing.

2.8. Representations and Warranties of the Mills Transferors.

(a) Vaughan Advisory hereby represents and warrants to Ivanhoe II, on its own
behalf and on behalf of the Vaughan Trust, as follows (provided that each of the
representations and warranties is qualified by the Disclosure Schedule attached
hereto as Schedule I (as specifically set out therein)):

(i) Vaughan Advisory is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
power and authority to carry on its businesses as now conducted and to act on
behalf of, and bind, the Vaughan Trust. The Vaughan Trust is an irrevocable
grantor trust duly created and validly existing pursuant to the laws of the
Commonwealth of Virginia, and the Vaughan Trust Agreement is in full force and
effect and has not been amended;

(ii) (A) the execution, delivery and performance by Vaughan Advisory, as the
sole trustee of the Vaughan Trust, of this Agreement and the Closing Documents
to which it is a party, are within its powers and have been duly and validly
authorized by all requisite proceedings of the Vaughan Trust and Vaughan
Advisory; (B) the

 

-29-



--------------------------------------------------------------------------------

execution, delivery and performance by Vaughan Advisory, as nominee for and on
behalf of Vaughan Residual, of this Agreement and the Closing Documents to which
it is a party, are within its powers and have been duly and validly authorized
by all requisite proceedings of Vaughan Advisory; (C) this Agreement has been
duly executed and delivered by Vaughan Advisory as sole trustee of the Vaughan
Trust, constitutes legal, valid and binding obligations of Vaughan Advisory and
the Vaughan Trust enforceable against Vaughan Advisory and the Vaughan Trust in
accordance with their terms, and does not contravene and will not result in the
breach or violation of any of the provisions of, or constitute a default under,
or conflict with or cause the acceleration of any obligation of Vaughan Advisory
and/or the Vaughan Trust under, any provision of the Vaughan Trust Agreement,
under any Applicable Laws and/or under any contractual restriction applicable to
or binding upon Vaughan Advisory or Vaughan Trust; (D) on Closing, the Closing
Documents to which Vaughan Advisory, as the sole trustee of the Vaughan Trust,
is a party will have been duly executed and delivered and will constitute legal,
valid and binding obligations of Vaughan Advisory and the Vaughan Trust
enforceable against Vaughan Advisory and the Vaughan Trust in accordance with
their terms, and will not contravene or result in the breach or violation of any
of the provisions of, or constitute a default under, or conflict with or cause
the acceleration of any obligation of Vaughan Advisory and/or the Vaughan Trust
under, any provision of the Vaughan Trust Agreement, under any Applicable Laws
and/or under any contractual restriction applicable to or binding upon Vaughan
Advisory or Vaughan Trust; (E) this Agreement has been duly executed and
delivered by Vaughan Advisory, as nominee for and on behalf of Vaughan Residual,
and constitutes legal, valid and binding obligations of Vaughan Advisory,
enforceable against Vaughan Advisory in accordance with their terms, and does
not contravene and will not result in the breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of Vaughan Advisory under, any provision of
Vaughan Advisory’s articles or by-laws, under any Applicable Laws and/or under
any contractual restriction applicable to or binding upon Vaughan Advisory; and
(F) on Closing, the Closing Documents to which Vaughan Advisory, as nominee for
and on behalf of Vaughan Residual is a party will have been duly executed and
delivered and will constitute legal, valid and binding obligations of Vaughan
Advisory, enforceable against Vaughan Advisory in accordance with their terms,
and will not contravene or result in the breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of Vaughan Advisory under, any provision of
Vaughan Advisory’s articles or by-laws, under any Applicable Laws and/or under
any contractual restriction applicable to or binding upon Vaughan Advisory;

(iii) subject to, in the case of (z) below, and receipt of consent from Ivanhoe
under the Vaughan Loan Documents, the execution and delivery of this Agreement
by Vaughan Advisory, as the sole trustee of the Vaughan Trust, and as nominee
for and on behalf of Vaughan Residual, and the performance by it of its
obligations hereunder do not and will not conflict with or violate (x) any law
(other than the Bulk Sales Act, if applicable), rule, judgment, regulation,
order, writ, injunction or decree of any court or governmental or
quasi-governmental entity with jurisdiction over Vaughan Advisory or the Vaughan
Trust, (y) any decision or ruling of any arbitrator to which Vaughan Advisory is
a party or by which Vaughan Advisory or the Vaughan Trust, or any of its assets
is bound or (z)

 

-30-



--------------------------------------------------------------------------------

any contract, instrument or other agreement to which Vaughan Advisory is a party
or by which Vaughan Advisory or the Vaughan Trust, or any of its assets, is
bound;

(iv) Vaughan Advisory, as the sole trustee of the Vaughan Trust, is the legal
and beneficial owner of the Vaughan Mills Subject Assets; provided, however, the
foregoing shall not be deemed to be a representation as to the existence of any
Encumbrances on the Vaughan Mills Subject Assets (which is the subject of the
representation in Section 2.8(e)(iv)) or the marketability of title thereto.
Vaughan Advisory, as the sole trustee of the Vaughan Trust, is the legal and
beneficial owner of the Mills VMSCC Shares, free and clear of all Encumbrances
except Permitted Encumbrances. Without limiting the generality of the foregoing,
no Person other than Ivanhoe II or another Subsidiary of Ivanhoe has any written
or oral agreement or option or any right of privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement or option for the
purchase or acquisition from Vaughan Advisory or the Vaughan Trust of any of the
Vaughan Mills Subject Assets or the Mills VMSCC Shares, and none of the Mills
VMSCC Shares is subject to any voting trust, shareholder agreement or voting
agreement (other than the Operative Agreements);

(v) Vaughan Advisory, as the nominee for and on behalf of Vaughan Residual, is
the legal owner of the Vaughan Mills Peripheral Subject Assets; provided,
however, the forgoing statement shall not be deemed to be a representation as to
the existence of any Encumbrances on the Vaughan Mills Peripheral Subject Assets
or the adequacy of title thereto. No Person other than Ivanhoe II or another
Subsidiary of Ivanhoe has any written or oral agreement or option or any right
of privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase or acquisition from Vaughan Advisory any of
the Vaughan Mills Peripheral Subject Assets; and

(vi) Vaughan Advisory and the Vaughan Trust are both solvent, able to pay their
respective debts as such debts become due, have capital sufficient to carry on
their business and transactions and all businesses and transactions in which
they are about to engage, and the value of their respective property at a fair
valuation is greater than the sum of their respective debts. No: (A) petition in
bankruptcy; (B) insolvency proceedings; (C) petition for reorganization or for
appointment of a receiver or trustee; (D) assignment for the benefit of the
creditors; (E) proceedings seeking protection from creditors or other relief in
respect of obligations to other Persons; or (F) similar proceedings have been
made or filed, or are pending or threatened, by or against Vaughan Advisory or
Vaughan Trust.

(b) Vaughan Residual hereby represents and warrants to the Ivanhoe Transferee as
follows (provided that each of the representations and warranties is qualified
by the Disclosure Schedule attached hereto as Schedule I (as specifically set
out therein)):

(i) Vaughan Residual is a corporation duly organized, validly existing and in
good standing under the laws of the Province of Ontario and has all requisite
corporate power and authority to carry on its businesses as now conducted;

 

-31-



--------------------------------------------------------------------------------

(ii) (A) the execution, delivery and performance by Vaughan Residual of this
Agreement and the Closing Documents to which it is a party, are within its
powers and have been duly and validly authorized by all requisite proceedings of
the Vaughan Residual; (B) this Agreement has been duly executed and delivered by
Vaughan Residual and constitutes legal, valid and binding obligations of Vaughan
Residual enforceable against Vaughan Residual in accordance with their terms,
and does not contravene and will not result in the breach or violation of any of
the provisions of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of Vaughan Residual under, any articles or
by-laws of Vaughan Residual, under any Applicable Laws and/or under any
contractual restriction applicable to or binding upon Vaughan Residual; and
(C) on Closing, the Closing Documents to which Vaughan Residual is a party will
have been duly executed and delivered and will not contravene or result in the
breach or violation of any of the provisions of, or constitute a default under,
or conflict with or cause the acceleration of any obligation of Vaughan Residual
under, any articles or by-laws of Vaughan Residual, under any Applicable Laws
and/or under any contractual restriction applicable to or binding upon Vaughan
Residual;

(iii) subject to, in the case of (z) below, receipt of consent from Ivanhoe
under the Vaughan Loan Documents, the execution and delivery of this Agreement
and the performance by Vaughan Residual of its obligations hereunder do not and
will not conflict with or violate (x) any law, rule, judgment, regulation,
order, writ, injunction or decree of any court or governmental or
quasi-governmental entity with jurisdiction over Vaughan Residual, (y) any
decision or ruling of any arbitrator to which Vaughan Residual is a party or by
which Vaughan Residual or any of its assets is bound or (z) any material
contract, instrument or other agreement to which Vaughan Residual is a party or
by which Vaughan Residual is bound;

(iv) Vaughan Residual is the beneficial owner of the Vaughan Mills Peripheral
Subject Assets; provided, however, the foregoing shall not be deemed to be a
representation as to the existence of any Encumbrances on the Vaughan Mills
Peripheral Subject Assets (which is the subject of the representation in
Section 2.8(e)(iv)) or the marketability of title thereto. No Person other than
the relevant Ivanhoe Transferee has any written or oral agreement or option or
any right of privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase or acquisition from Vaughan
Residual of the Vaughan Mills Peripheral Property Subject Assets;

(v) Vaughan Residual is solvent, able to pay its debts as such debts become due,
has capital sufficient to carry on its business and transactions and all
businesses and transactions in which they are about to engage, and the value of
its property at a fair valuation is greater than the sum of its debts. No:
(A) petition in bankruptcy; (B) insolvency proceedings; (C) petition for
reorganization or for appointment of a receiver or trustee; (D) assignment for
the benefit of the creditors; (E) proceedings seeking protection from creditors
or other relief in respect of obligations to other Persons; or (F) similar
proceedings have been made or filed, or are pending or threatened, by or against
Vaughan Residual; and

 

-32-



--------------------------------------------------------------------------------

(vi) Vaughan Residual is not a non-resident of Canada within the meaning of
Section 116 of the ITA.

(c) St. Enoch LLC hereby represents and warrants to the Ivanhoe Transferee as
follows (provided that each of the representations and warranties is qualified
by the Disclosure Schedule attached hereto as Schedule I (as specifically set
out therein)):

(i) St. Enoch LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its businesses as now
conducted;

(ii) (A) the execution, delivery and performance by St. Enoch LLC of this
Agreement and the Closing Documents to which it is a party, are within its
powers and have been duly and validly authorized by all requisite proceedings of
the St. Enoch LLC; (B) this Agreement has been duly executed and delivered by
St. Enoch LLC and constitutes legal, valid and binding obligations of St. Enoch
LLC enforceable against St. Enoch LLC in accordance with their terms, and does
not contravene and will not result in the breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of St. Enoch LLC under, any articles or by-laws
of St. Enoch LLC, under any Applicable Laws and/or under any contractual
restriction applicable to or binding upon St. Enoch LLC; and (C) on Closing, the
Closing Documents to which St. Enoch LLC is a party will have been duly executed
and delivered and will not contravene or result in the breach or violation of
any of the provisions of, or constitute a default under, or conflict with or
cause the acceleration of any obligation of St. Enoch LLC under, any articles or
by-laws of St. Enoch LLC, under any Applicable Laws and/or under any contractual
restriction applicable to or binding upon St. Enoch LLC;

(iii) the execution and delivery of this Agreement and the performance by St.
Enoch LLC of its obligations hereunder do not and will not conflict with or
violate (x) any law, rule, judgment, regulation, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over St. Enoch LLC, (y) any decision or ruling of any arbitrator to
which St. Enoch LLC is a party or by which St. Enoch LLC or any of its assets is
bound or (z) subject to receipt of consent from (i) Goldman Sachs under the
Goldman Loan Agreement, (ii) St. Enoch Trustee under the St. Enoch Trust
Instrument, and (iii) Deutsche Bank under the St. Enoch Debt Documents, any
material contract, instrument or other agreement to which St. Enoch LLC is a
party or by which St. Enoch LLC is bound;

(iv) St. Enoch LLC is the true and lawful owner of the Mills Trust Units and St.
Enoch LLC has not sold, assigned or transferred (or contracted to sell, assign
or transfer), or created or permitted to exist any Encumbrance, other than in
respect of the St. Enoch Debt, upon or with respect to the Mills Trust Units;
and

(v) St. Enoch LLC is solvent, able to pay its debts as such debts become due,
has capital sufficient to carry on its business and transactions and all
businesses and transactions in which it is about to engage, and the value of its
property at a

 

-33-



--------------------------------------------------------------------------------

fair valuation is greater than the sum of its debts. No: (A) petition in
bankruptcy; (B) insolvency proceedings; (C) petition for reorganization or for
appointment of a receiver or trustee; (D) assignment for the benefit of the
creditors; (E) proceedings seeking protection from creditors or other relief in
respect of obligations to other Persons; or (F) similar proceedings have been
made or filed, or are pending or threatened, by or against St. Enoch LLC.

(d) Mills UK hereby represents and warrants to the Ivanhoe Transferee as follows
(provided that each of the representations and warranties is qualified by the
Disclosure Schedule attached hereto as Schedule I (as specifically set out
therein)):

(i) Mills UK is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its businesses as now conducted;

(ii) (A) the execution, delivery and performance by Mills UK of this Agreement
and the Closing Documents to which it is a party, are within its powers and have
been duly and validly authorized by all requisite proceedings of the Mills UK;
(B) this Agreement has been duly executed and delivered by Mills UK and
constitutes legal, valid and binding obligations of Mills UK enforceable against
Mills UK in accordance with their terms, and does not contravene and will not
result in the breach or violation of any of the provisions of, or constitute a
default under, or conflict with or cause the acceleration of any obligation of
Mills UK under, any articles or by-laws of Mills UK, under any Applicable Laws
and/or under any contractual restriction applicable to or binding upon Mills UK;
and (C) on Closing, the Closing Documents to which Mills UK is a party will have
been duly executed and delivered and will not contravene or result in the breach
or violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of any obligation of Mills UK under, any
articles or by-laws of Mills UK, under any Applicable Laws and/or under any
contractual restriction applicable to or binding upon Mills UK;

(iii) the execution and delivery of this Agreement and the performance by Mills
UK of its obligations hereunder do not and will not conflict with or violate
(x) any law, rule, judgment, regulation, order, writ, injunction or decree of
any court or governmental or quasi-governmental entity with jurisdiction over
Mills UK, (y) any decision or ruling of any arbitrator to which Mills UK is a
party or by which Mills UK or any of its assets is bound or (z) subject to
receipt of consent from Goldman Sachs under the Goldman Loan Agreement and the
consent of Deutsche Bank under the St. Enoch Debt Documents, any material
contract, instrument or other agreement to which Mills UK is a party or by which
Mills UK is bound;

(iv) Mills UK is the true and lawful owner of the Mills Trustee Shares and Mills
UK has not sold, assigned or transferred (or contracted to sell, assign or
transfer), or created or permitted to exist any Encumbrance, other than in
respect of the St. Enoch Debt, upon or with respect to the Mills Trustee Shares;

 

-34-



--------------------------------------------------------------------------------

(v) Mills UK is solvent, able to pay its debts as such debts become due, has
capital sufficient to carry on its business and transactions and all businesses
and transactions in which it is about to engage, and the value of its property
at a fair valuation is greater than the sum of its debts. No: (A) petition in
bankruptcy; (B) insolvency proceedings; (C) petition for reorganization or for
appointment of a receiver or trustee; (D) assignment for the benefit of the
creditors; (E) proceedings seeking protection from creditors or other relief in
respect of obligations to other Persons; or (F) similar proceedings have been
made or filed, or are pending or threatened, by or against Mills UK.

(e) In addition, the Mills Transferors jointly and severally represent and
warrant to the Ivanhoe Transferee, as follows (provided that each of the
representations and warranties is qualified by the Disclosure Schedule attached
hereto as Schedule I (as specifically set out therein)):

(i) the Employee Information has been made available to the Ivanhoe Transferee
and is accurate and complete in all material respects and the warranties and
representations set out in Schedule L of this Agreement are true and correct as
at Closing;

(ii) each Employee Plan has been maintained in compliance with its terms and
with the requirements prescribed by Applicable Laws and:

 

  A. all contributions to, and payments from, each Employee Plan which may have
been required to be made in accordance with the terms of any such Employee Plan,
and, where applicable, Applicable Laws, have been made in a timely manner; and

 

  B. there are no pending investigations by any governmental or regulatory
agency or authority involving or relating to any Employee Plan, no threatened or
pending claims (except for claims for benefits payable in the normal operation
of the Employee Plans), suits or proceedings against any Employee Plan or
asserting any rights or claims to benefits under any Employee Plan which could
give rise to a liability;

(iii) none of the Mills Transferors or VMSCC have any defined benefit pension
plans;

(iv) the Mills Transferors have not, individually or collectively, created any
Encumbrances, other than Permitted Encumbrances, affecting the Properties, or
any of them, except as permitted by the Operative Agreements or the authority
granted to the Mills Transferors and/or their Affiliates under the Management
Arrangements;

(v) except as Known by the Purchaser, there are no actions, suits or proceedings
that have been served on the Mills Transferors or any of their Affiliates

 

-35-



--------------------------------------------------------------------------------

or, to the knowledge of any of the Mills Transferors, the Vaughan Mills Manager
and/or Mills Global, threatened in writing against or affecting the Mills
Interests, the Joint Entities or the Properties, at law or in equity, or before
or by any federal, provincial, state, municipal or other governmental
department, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, or by or before an arbitrator or arbitration board which,
if successful, would be reasonably expected to have a material adverse effect on
the Mills Interests, any Property or the ability of Mills to complete the
Transactions in accordance with this Agreement;

(vi) Schedule N sets out a list of Chattels that includes all Chattels having a
value of more than $1,000, specifies where each such Chattel is located, and
identifies the beneficial owner of the each such Chattel;

(vii) neither the Mills Transferors nor any other Mills Entities have,
individually or collectively, entered into any Leases affecting the Properties,
or any of them, except as permitted by the Operative Agreements or the authority
granted to the Mills Transferors and/or their Affiliates under the Management
Arrangements, other than those Leases Known by the Purchaser, it being
acknowledged by the Ivanhoe Transferee that the foregoing shall not be construed
as a representation or warranty that any Lease will be in effect on Closing; and

(viii) neither the Mills Transferors nor any other Mills Entities have,
individually or collectively, entered into any Contracts except as permitted by
the Operative Agreements or the authority granted to the Mills Transferors
and/or their Affiliates under the Management Arrangements, other than those
Contracts Known by the Purchaser, it being acknowledged by the Ivanhoe
Transferee that the foregoing shall not be construed as a representation or
warranty that any Contracts will be in effect on Closing.

(f) Survival; Limitation on Liability of the Mills Transferors. The
representations and warranties made by any of the Mills Transferors in Sections
2.8(a), (b), (c) and (d) shall survive, and shall not merge on, Closing, without
any limit on duration or other restrictions. All Property Representations shall
survive the Closing but shall expire on 12:00 p.m. on the first anniversary of
the Closing Date (the “Survival Date”) except in the case of any breach of a
Property Representation of which notice is given to the Mills Transferor(s) who
made it and to TMLP prior to 12:00 p.m. on the Survival Date. In the case of any
Property Representation, the Mills Transferors shall only be liable to the
Ivanhoe Transferee for a breach of such Property Representation in respect of
which (a) the Ivanhoe Transferee delivers written notice of such breach to the
Mills Transferors, and TMLP, on or prior to the Survival Date, which notice
shall set forth with reasonable detail the pertinent facts of the alleged
misrepresentation or breach of warranty, and (b) if the Ivanhoe Transferee, the
Mills Transferors, and TMLP are unable to reach written agreement on the
settlement of all matters relating to such alleged misrepresentation or breach
of warranty, the Ivanhoe Transferee commences legal action or equitable action
against any of the Mills Transferors (and/or TMLP under the TMLP Indemnity) on
or before the date that is sixty (60) days following the Survival Date.

 

-36-



--------------------------------------------------------------------------------

In addition, in the case only of any Existing Breach of the Property
Representations (but not in the case of any breach of any other representations
and warranties made in this Section 2.8, or any breach of the Property
Representations that is not an Existing Breach), neither TMLP nor the Mills
Transferors (individually or collectively) shall be liable for: (i) with respect
to all of the Properties, any amounts in excess of the Inaccurate Property
Representations Liability Cap; (ii) any Existing Breach of the Property
Representations relating to the Vaughan Mills Shopping Centre until the
aggregate amount of Claims with respect thereto by the Ivanhoe Transferee as a
result of such Existing Breaches of Property Representations is equal to or
greater than the Basket Amount, and in such event the Mills Transferors and TMLP
shall only be liable in respect thereof for the amount by which the aggregate
amount of such Claims exceeds the Basket Amount; and (iii) any Existing Breach
of the Property Representations relating to the St. Enoch Property until the
aggregate amount of Claims with respect thereto by the Ivanhoe Transferee as a
result of such Existing Breaches of Property Representations is equal to or
greater than the Basket Amount, and in such event the Mills Transferors and
TMLP, collectively, shall only be liable in respect thereof for the amount by
which the aggregate amount of such Claims exceeds the Basket Amount. Provided it
is confirmed that these limitations upon liability: (A) are applicable only to
the Property Representations and not to any other representations and warranties
made in this Section 2.8, and in the case of the breach of any such other
representations and warranties, these limitations shall not be applicable and
the respective rights and obligations of the parties shall be construed without
reference to this sentence; and (B) are not applicable in the case of any breach
of Property Representations that is not an Existing Breach.

2.9. “As Is” Purchase.

(a) The Ivanhoe Transferee acknowledges and agrees that, except as otherwise
expressly provided in this Agreement, all of the Mills Interests are being
purchased by the Ivanhoe Transferee “as-is, where-is”, without any
representation or warranty of any kind whatsoever, either express or inferred.
Without limiting the foregoing, it is agreed that except as otherwise expressly
provided in this Agreement, the Mills Transferors, Mills Global and Vaughan
Mills Manager make no representations or warranties with respect to any
information or documentation provided to the Ivanhoe Transferee with respect to
the Properties or the Mills Interests.

(b) The Ivanhoe Transferee hereby agrees that it has “signed-off” on market
conditions which influence the Properties and the value thereof, such as,
without limitation, the Properties’ competitive position relative to their
existing and potential future competitors, market rental rates achievable at the
Properties, vacancy assumptions, credit loss and downtime reserves, estimated
percentage rents, projected growth rates (if any) in rents, expenses and/or
retail sales, lease cancellation income, profit from tenant environmental
charges, impact of sale on assessed value, tenant work and leasing fee levels
necessary to generate estimated market rents, tenant retention ratios and the
need for and amount of any capital reserves.

(c) Without limiting the generality of the foregoing and without derogating from
the provisions of Section 2.8, the Ivanhoe Transferee irrevocably acknowledges

 

-37-



--------------------------------------------------------------------------------

and agrees that the Ivanhoe Transferee shall not make any Claim in respect of
the implied covenants included in the transfer/deed pursuant to the Land
Registration Reform Act, R.S.O. 1990, as amended.

2.10. Representations and Warranties of the Ivanhoe Transferee.

(a) Ivanhoe II hereby represents and warrants to the Mills Transferors that:

(i) Ivanhoe II is a corporation duly organized, validly existing and in good
standing under the laws of the Province of Ontario and has all requisite
corporate power and authority to carry on its businesses as now conducted;

(ii) (A) the execution, delivery and performance by Ivanhoe II of this Agreement
and the Closing Documents to which it is a party, are within its powers and have
been duly and validly authorized by all requisite proceedings of the Ivanhoe II;
(B) this Agreement has been duly executed and delivered by Ivanhoe II and
constitutes legal, valid and binding obligations of Ivanhoe II enforceable
against Ivanhoe II in accordance with their terms, and does not contravene and
will not result in the breach or violation of any of the provisions of, or
constitute a default under, or conflict with or cause the acceleration of any
obligation of Ivanhoe II under, any articles or by-laws of Ivanhoe II, under any
Applicable Laws and/or under any contractual restriction applicable to or
binding upon Ivanhoe II; and (C) on Closing, the Closing Documents to which
Ivanhoe II is a party will have been duly executed and delivered and will not
contravene or result in the breach or violation of any of the provisions of, or
constitute a default under, or conflict with or cause the acceleration of any
obligation of Ivanhoe II under, any articles or by-laws of Ivanhoe II, under any
Applicable Laws and/or under any contractual restriction applicable to or
binding upon Ivanhoe II;

(iii) subject to, in the case of (z) below, receipt of consent from Ivanhoe
under the Vaughan Loan Documents, the execution and delivery of this Agreement
and the performance by Ivanhoe II of its obligations hereunder do not and will
not conflict with or violate (x) any law, rule, judgment, regulation, order,
writ, injunction or decree of any court or governmental or quasi-governmental
entity with jurisdiction over Ivanhoe II, (y) any decision or ruling of any
arbitrator to which Ivanhoe II is a party or by which Ivanhoe II or any of its
assets is bound or (z) any material contract, instrument or other agreement to
which Ivanhoe is a party or by which Ivanhoe II is bound;

(iv) Ivanhoe II is solvent, able to pay its debts as such debts become due, has
capital sufficient to carry on its business and transactions and all businesses
and transactions in which it is about to engage, and the value of its property
at a fair valuation is greater than the sum of its debts. No (A) petition in
bankruptcy; (B) insolvency proceedings; (C) petition for reorganization or for
appointment of a receiver or trustee; (D) assignment for the benefit of the
creditors; (E) proceedings seeking protection from creditors or other relief in
respect of obligations to other Persons; or (F) similar proceedings have been
made or filed, or are pending or threatened, by or against Ivanhoe II.

 

-38-



--------------------------------------------------------------------------------

(b) Ivanhoe Newco hereby represents and warrants to the Mills Transferors that:

(i) Ivanhoe Newco is a corporation duly organized, validly existing and in good
standing under the laws of Canada and has all requisite corporate power and
authority to carry on its businesses as now conducted;

(ii) (A) the execution, delivery and performance by Ivanhoe Newco of this
Agreement and the Closing Documents to which it is a party, are within its
powers and have been duly and validly authorized by all requisite proceedings of
the Ivanhoe Newco; (B) this Agreement has been duly executed and delivered by
Ivanhoe Newco and constitutes legal, valid and binding obligations of Ivanhoe
Newco enforceable against Ivanhoe Newco in accordance with their terms, and does
not contravene and will not result in the breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of Ivanhoe Newco under, any articles or by-laws
of Ivanhoe Newco, under any Applicable Laws and/or under any contractual
restriction applicable to or binding upon Ivanhoe Newco; and (C) on Closing, the
Closing Documents to which Ivanhoe Newco is a party will have been duly executed
and delivered and will not contravene or result in the breach or violation of
any of the provisions of, or constitute a default under, or conflict with or
cause the acceleration of any obligation of Ivanhoe Newco under, any articles or
by-laws of Ivanhoe Newco, under any Applicable Laws and/or under any contractual
restriction applicable to or binding upon Ivanhoe Newco;

(iii) the execution and delivery of this Agreement and the performance by
Ivanhoe Newco of its obligations hereunder do not and will not conflict with or
violate (x) any law, rule, judgment, regulation, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Ivanhoe Newco, (y) any decision or ruling of any arbitrator to
which Ivanhoe Newco is a party or by which Ivanhoe Newco or any of its assets is
bound or (z) any material contract, instrument or other agreement to which
Ivanhoe is a party or by which Ivanhoe Newco is bound; and

(iv) Ivanhoe Newco is solvent, able to pay its debts as such debts become due,
has capital sufficient to carry on its business and transactions and all
businesses and transactions in which it is about to engage, and the value of its
property at a fair valuation is greater than the sum of its debts. No
(A) petition in bankruptcy; (B) insolvency proceedings; (C) petition for
reorganization or for appointment of a receiver or trustee; (D) assignment for
the benefit of the creditors; (E) proceedings seeking protection from creditors
or other relief in respect of obligations to other Persons; or (F) similar
proceedings have been made or filed, or are pending or threatened, by or against
Ivanhoe Newco.

(c) Survival; Limitation on Liability of Ivanhoe II and Ivanhoe Newco. The
representations and warranties made by the Ivanhoe Transferee shall survive, and
shall not merge on, Closing without any limit on duration or other restrictions.

 

-39-



--------------------------------------------------------------------------------

2.11. Mutual Releases and Indemnity. At Closing:

(a) the Ivanhoe Transferee and the Mills Transferors shall deliver a mutual
release of all Claims with respect to the Operative Agreements other than the
St. Enoch Trust Instrument (the “JV Release”);

(b) the parties to the Management Arrangements shall execute a termination of
the Management Arrangements and mutual release of Claims with respect to the
Management Arrangements, provided that such release shall not be applicable in
respect of pre- Closing Date indemnity obligations under such Management
Arrangements nor shall any party be released from any Claims with respect to
matters that are covered by insurance (except to the extent the amount of any
such Claim exceeds the applicable coverage) or that result from activities
substantially inconsistent with standards that would be exercised by a
reasonable and prudent Person who is experienced in performing comparable
services or functions (the “Management Termination and Release”);

(c) Ivanhoe II shall execute a release of Claims for all other obligations of
TMLP and/or its Affiliates to Ivanhoe II and/or any of its Affiliates under that
certain Guaranty, dated as of February 24, 2004, made by TMLP for the benefit of
Ivanhoe II (the “Ivanhoe-TMLP Release”);

(d) the Mills St. Enoch Trustee Directors shall resign in their capacities as
directors of St. Enoch Trustee at Closing, and the St. Enoch Trustee shall
execute a release of liability in favour of such Mills St. Enoch Trustee
Directors (the “Mills St. Enoch Trustee Directors Release”) and the Mills VMSCC
Directors and Officers shall resign in their capacities as directors or officers
of VMSCC at Closing and VMSCC and Ivanhoe II shall execute a release of
liability in favour of such Mills VMSCC Directors and Officers (the “Mills VMSCC
Directors and Officers Release”);

(e) a release by Ivanhoe of the Mills Transferors, TMLP and the Mills Corp.
under the Vaughan Loan Documents (the “Vaughan Loan Documents Release”);

(f) a release by the Mills Transferors in favour of VMSCC of all amounts owing
to the Mills Transferors under the VMSCC Inter-Corporate Loans (the “Mills VMSCC
Inter-Corporate Loans Release”); and

(g) Ivanhoe II shall deliver an indemnity agreement (the “Ivanhoe VMSCC Mills
Transferors Indemnity”) that provides it shall indemnify and save harmless the
Mills Transferors from any Claim against the Mills Transferors or any required
contribution to be made by the Mills Transferors which may be made or required
under or pursuant to Section 135 of the Companies Act (Nova Scotia) by virtue of
Vaughan Trust having been a member of VMSCC or Vaughan Advisory having been the
trustee of Vaughan Trust in its capacity as member of VMSCC; provided that this
indemnity shall not derogate from the rights of the Ivanhoe Transferee or the
obligations of the Mills Transferors under any other provisions of this
Agreement or other Closing Documents, and in the event of any conflict or
inconsistency

 

-40-



--------------------------------------------------------------------------------

between this indemnity and any other provisions of this Agreement or other
Closing Documents, the other provisions of this Agreement or the other Closing
Documents shall prevail.

2.12. Transition.

(a) Contracts. The Mills Transferors have advised the Ivanhoe Transferee that in
fulfilment of their obligations under the Management Arrangements, the Vaughan
Mills Manager and/or Mills Global have entered into contracts with Third Parties
relating to the management or operation of the Properties (the “Mills Service
Contracts”). Prior to the date hereof, the Mills Transferors shall have provided
to Ivanhoe II complete copies of, and a list of, all Mills Service Contracts for
each of the Properties as well as other Contracts in respect of the Properties
or the Joint Entities (the “Designated Contracts”) with Third Parties, if any,
to which neither the Joint Entities nor any Ivanhoe Entity is a party (which
list is set forth on Schedule D hereto). At Closing, the Mills Transferors shall
assign, or shall cause their Affiliates to assign, all such Mills Service
Contracts and all of the Designated Contracts to Ivanhoe II, or any Qualified
Designee designated by it (in the case of Vaughan Mills Shopping Centre) or
Ivanhoe Newco, or any Qualified Designee designated by it, (in the case of the
St. Enoch Property) and such assignee shall assume the Mills Service Contracts
and other Designated Contracts so assigned to it pursuant to one or more
Assignment and Assumption of Contracts. Nothing in this Agreement shall be
construed as an assignment of, or an attempt to assign to, the Ivanhoe
Transferee any Contract or Permitted Encumbrance which is (i) not assignable, or
(ii) not assignable without the approval or consent of the other party or
parties thereto, without first obtaining such approval or consent (collectively
“Non-Assignable Rights”). Notwithstanding any other provisions of this
Agreement, the failure to obtain any such approval or consent, or the fact that
a Contract or Permitted Encumbrance is not assignable, shall not entitle the
Ivanhoe Transferee to terminate this Agreement or to any other right or remedy
whatsoever. In connection with such Non-Assignable Rights the relevant Mills
Transferor, or the relevant Affiliate thereof, shall, at the request of the
Ivanhoe Transferee and in each case at the Ivanhoe Transferee’s expense:

(i) apply for and use all reasonable efforts to obtain all such consents or
approvals, in a form satisfactory to the Ivanhoe Transferee acting reasonably,
provided that nothing herein shall require the Mills Transferors to make any
payment to any other party or incur any other obligations or liabilities; and

(ii) co-operate with the Ivanhoe Transferee in any reasonable and lawful
arrangements designed to provide the benefits of such Non-Assignable Rights to
the Ivanhoe Transferee, including without limitation, holding any such
Non-Assignable Rights in trust for the Ivanhoe Transferee or acting as agent for
the Ivanhoe Transferee, provided that pursuant to such arrangements the Ivanhoe
Transferee fully indemnifies the Mills Transferors for all obligations or
liabilities incurred thereunder or in connection therewith.

In the event of any conflict or inconsistency between this Section and any other
provision of this Agreement, this Section shall prevail.

 

-41-



--------------------------------------------------------------------------------

(b) Vaughan Mills Employees.

(i) The Mills Transferors and Vaughan Mills Manager shall terminate the
employment, as of the Closing Date, of all of the Vaughan Mills Employees, and
shall waive all non-compete and confidentiality provisions in respect of the
Vaughan Mills Employees. The Mills Transferors and Vaughan Mills Manager shall
comply with all Applicable Laws in connection with such terminations, including
those relating to statutory notice, payment of vacation pay and severance.
Ivanhoe II has provided to the Mills Transferors a detailed report setting out
all amounts that will be owing to the Vaughan Mills Employees as a consequence
of their termination by the Vaughan Mills Manager in respect of: (A) statutory
notice; (B) payment of vacation pay and severance under Applicable Laws;
(C) payment of all other amounts due under common law as a consequence of such
terminations; and (D) without derogating from the provisions of
Section 2.12(b)(ii), payment of contractual obligations (including the continued
payment of insurance premiums and RRSP matching contributions) relating to such
terminations (collectively, the “Aggregate Termination Payments”). The Mills
Transferors shall be credited, as a Closing Adjustment, with the amounts of the
Aggregate Termination Payments to the extent not already funded directly or
indirectly by the Ivanhoe Transferees or their Affiliates and the Mills
Transferors shall provide to Ivanhoe II, on or before Closing, evidence that the
Aggregate Termination Payments have been paid to the Vaughan Mills Employees.
The Mills Transferors shall be credited, as a Post Closing Adjustment, with any
RRSP matching contributions that the Mills Transferors make after the Closing in
respect of such Vaughan Mills Employees, provided that the Mills Transferors are
obligated, by Applicable Laws (or by contractual obligations that have been
disclosed to the Ivanhoe Transferee on or before the Cut-Off Date) to make such
matching RRSP contributions.

(ii) The Mills Transferors confirm to Ivanhoe II that none of the Mills
Transferors has made, nor will it make, any commitments to any Vaughan Mills
Employees regarding severance packages (other than such payments as such Vaughan
Mills Employees are entitled to under Applicable Laws or have been disclosed to
the Ivanhoe Transferee on or before the Cut-Off Date) or any of the terms and
conditions of their future employment by Ivanhoe.

(iii) The Mills Transferors shall be liable to Ivanhoe II, and shall indemnify
and save harmless Ivanhoe II and Ivanhoe against, any and all Claims incurred by
Ivanhoe II or Ivanhoe, directly or indirectly, as a result of the Mills
Transferors’ failure to comply with their obligations pursuant to Sections
2.12(b)(i) and (ii), and for all Claims incurred by Ivanhoe II, directly or
indirectly, relating to the Vaughan Mills Employees in respect of the period
prior to Closing (other than those Claims for which Ivanhoe II has indemnified
the Mills Transferors pursuant to Section 2.12(b)(iv) below).

(iv) Ivanhoe II shall be liable to the Mills Transferors and Vaughan Mills
Manager, and shall indemnify and save harmless the Mills Transferors and Vaughan
Mills Manager against, any and all Claims incurred by the Mills Transferors or
Vaughan Mills Manager, directly or indirectly in respect of (A) statutory
notice; (B) payment of vacation pay and severance under Applicable Laws;
(C) payment of all other amounts due

 

-42-



--------------------------------------------------------------------------------

under common law as a consequence of such terminations; and (D) without
derogating from the provisions of Section 2.12(b)(ii), payment of contractual
obligations (including the continued payment of insurance premiums and RRSP
matching contributions) relating to the termination of the Vaughan Mills
Employees in respect of the period prior to Closing in excess of the Aggregate
Termination Payments.

(c) St. Enoch Employees.

(i) In respect of the St. Enoch Employees, all liabilities in relation to
salaries, wages, bonus or commission, expenses, national insurance and pension
contributions and liability for Taxes (but for the avoidance of doubt this shall
not include any entitlement to redundancy payments or any other obligation in
respect of a St. Enoch Employee’s period of continuous service) shall be
apportioned on a time basis so that such part of the relevant charges
attributable to the period ending on Closing shall be borne equally by the Mills
Transferors and the Ivanhoe Transferee and such part of the relevant charges
attributable to the period commencing on the day immediately following Closing
shall be borne by the Ivanhoe Transferee (save that in relation to 2006 bonus
payments, the Mills Transferors and Mills Global agree to pay 9/12ths of the
maximum bonus entitlement that each St. Enoch Employee is entitled to as of the
Closing Adjustment Date and the parties acknowledge and agree that no Mills
entity shall have any liability for any further discretionary bonus for 2006
that may be awarded after Closing).

(ii) The parties acknowledge and agree that the cessation of management services
by Mills Global in relation to the St. Enoch Property and the commencement of
the same service by Ivanhoe St. Enoch Manager will constitute a relevant
transfer for the purposes of TUPE and, accordingly, that it will not operate so
as to terminate the contracts of employment of any of the St. Enoch Employees.
Such contracts shall be transferred to the Ivanhoe St. Enoch Manager pursuant to
TUPE with effect from Closing.

(iii) The Mills Transferors undertake to the Ivanhoe Transferee:

 

  A. that the Mills Transferors and Mills Global have complied with, and shall
up to and including Closing, comply with all of their obligations and those of
any of their predecessors due to or in connection with the St. Enoch Employees
or any body representing them (or any of the said obligations the Mills
Transferors and/or Mills Global would have had under or in connection with such
contracts but for TUPE);

 

  B.

that without derogating from the provisions of Section 2.12(c)(i) above they
have paid and shall pay all sums due to or in relation to the St. Enoch
Employees up to and including Closing (whether arising under common law,
statute, equity or

 

-43-



--------------------------------------------------------------------------------

 

otherwise) including all salaries, wages, bonus or commission, expenses,
national insurance and pension contributions, liability to Taxes and other sums
payable in respect of any period up to Closing provided, however, that all such
amounts shall be apportioned as of the Closing Adjustment Date as provided in
Section 2.3;

 

  C. that there are no sums owing to or from any St. Enoch Employee other than
reimbursement of expenses for the current month, wages for the current salary
period and holiday pay for the current holiday year;

 

  D. that Mills Global has complied and shall comply in all respects with its
obligations under regulation 11 of TUPE;

 

  E. that Mills Global has complied and shall comply in all respects with its
obligations under regulation 13 of TUPE (and that it has provided and shall
provide to the Ivanhoe St. Enoch Manager or the Ivanhoe Transferee such
information as the Ivanhoe St. Enoch Manager or the Ivanhoe Transferee may
reasonably request in writing in order to verify such compliance);

 

  F. that Mills Global has not since August 21, 2006 altered and shall not alter
(whether to take effect prior to, on or after Closing) any of the terms of
employment or engagement of any of the St. Enoch Employees (without the prior
written consent of the Ivanhoe Transferee);

 

  G. that Mills Global has not terminated and shall not terminate or take any
steps to terminate the employment of any of the St. Enoch Employees (without the
prior written consent of the Ivanhoe Transferee);

 

  H.

that Mills Global has not and shall not transfer any of the St. Enoch Employees
from working within the St. Enoch Business, it has not and shall not induce any
St. Enoch Employee to resign his employment in the St. Enoch Business, and it
has not and shall not agree to transfer any St. Enoch

 

-44-



--------------------------------------------------------------------------------

 

Employee from the St. Enoch Business (in each case, without the prior written
consent of the Ivanhoe Transferee);

 

  I. that Mills Global will not employ, engage or transfer any Person who is not
a St. Enoch Employee to work in the St. Enoch Business without the prior written
consent of the Ivanhoe Transferee; and

 

  J. that they will fully indemnify and keep indemnified the Ivanhoe Transferee
and the Ivanhoe St. Enoch Manager against all Claims which the Ivanhoe
Transferee and/or the Ivanhoe St. Enoch Manager may suffer, sustain, incur, pay
or be put to by reason of:

 

  (1) any failure by the Mills Transferors or Mills Global to comply with their
obligations under this Section 2.12(c); or

 

  (2) (without duplication of amounts adjusted for pursuant to Section 2.3) any
Claims by or on behalf of any of the St. Enoch Employees arising from or in
connection with their employment or its termination on or prior to Closing; or

 

  (3) any act or omission by the Mills Transferors or any of their Affiliates
prior to Closing which, by virtue of TUPE, is deemed to be an act or omission of
any Ivanhoe Transferee or the Ivanhoe St. Enoch Manager; or

 

  (4) any liability arising from any failure by Mills Global to comply with its
obligations under regulation 13 of TUPE; or

 

  (5) any Claims against the Ivanhoe Transferee or the Ivanhoe St. Enoch Manager
by a St. Enoch Employee whether before or after Closing connected to resignation
due to the fact and effect of the transactions contemplated by this Agreement.

(iv) If any contract of employment not relating to the St. Enoch Employees has
effect or is alleged to have effect as if originally made between any Ivanhoe
Transferee or the Ivanhoe St. Enoch Manager and any Person as a result of the
provision of TUPE or otherwise:

 

  A. the Ivanhoe Transferee and the Ivanhoe St. Enoch Manager may terminate such
contract or agreement; and

 

-45-



--------------------------------------------------------------------------------

  B. the Mills Transferors and Mills Global shall fully indemnify and keep
indemnified the Ivanhoe Transferee and the Ivanhoe St. Enoch Manager against all
Claims (including any liability to Taxes) that the Ivanhoe Transferee or the
Ivanhoe St. Enoch Manager may suffer, incur, sustain, pay or be put to by reason
of, on account of or arising out of such termination or in defending or settling
any allegations that TUPE has had effect.

(v) Without prejudice to the other provisions of this Section 2.12(c), the Mills
Transferors and Mills Global shall give the Ivanhoe Transferee and the Ivanhoe
St. Enoch Manager such assistance as the Ivanhoe Transferee and the Ivanhoe St.
Enoch Manager may reasonably require to contest any Claim by any Person employed
or engaged in the St. Enoch Business at or prior to Closing or their
representatives resulting from or in connection with this Agreement, subject
always to the Mills Transferors’ obligations under the Data Protection Act 1998.

(vi) The Mills Transferors shall, upon request by the Ivanhoe Transferee and the
Ivanhoe St. Enoch Manager, and at the Mills Transferors’ expense, subject to
applicable law provide to the Ivanhoe Transferee and the Ivanhoe St. Enoch
Manager such information or documents as the Ivanhoe Transferee and the Ivanhoe
St. Enoch Manager may reasonably require relating to the terms of employment,
pension and life assurance arrangements, health benefits, welfare or any other
matter concerning any of the St. Enoch Employees or any trade union, employee
representative or body of employees or their representatives or relating to
collective agreements or collective or individual grievances in the period prior
to the Closing.

(vii) The Ivanhoe Transferee undertakes to the Mills Transferors that it and the
Ivanhoe St. Enoch Manager have complied with and shall comply in all respects
with Regulation 13(4) of TUPE.

(viii) The Mills Transferors and Mills Global shall fully indemnify and keep
indemnified the Ivanhoe Transferee and the Ivanhoe St. Enoch Manager against all
Claims (including the cost of defending or settling such Claims) brought by or
on behalf of any St. Enoch Employee who objects before Closing to the transfer
of his employment by TUPE to the Ivanhoe St. Enoch Manager.

(ix) The Mills Transferors and Mills Global represent and warrant to the Ivanhoe
Transferee and the Ivanhoe St. Enoch Manager that none of the St. Enoch
Employees or any other employee of Mills Global shall be prevented or restricted
in any way by any Mills Transferor or Mills Global (or any Affiliate thereof)
from becoming an

 

-46-



--------------------------------------------------------------------------------

employee of the Ivanhoe St. Enoch Manager after Closing and carrying out any and
all duties of that employment. The Mills Transferors and Mills Global hereby
confirm that any payments received by any such employee in connection with the
termination of his or her employment with Mills Global shall not be affected in
any manner whatsoever by the subsequent employment of such employee by the
Ivanhoe St. Enoch Manager. For greater certainty, the Mills Transferors and
Mills Global agree that no such employee shall be required, and neither the
Mills Transferors nor Mills Global (nor any Affiliate thereof) shall take any
action to so require any such employee, to repay any payments received in
connection with the termination of his or her employment.

(x) The Ivanhoe Transferee acknowledges that notwithstanding the provisions of
Regulation 11 of TUPE, they have been provided with information about the St.
Enoch Employees by the Mills Transferors in advance of Closing and that they
have agreed with the Mills Transferors for the provision of additional
information immediately after Closing and that as a result they accept that the
Mills Transferors are not in breach of Regulation 11 and they will not take any
steps to bring a claim against the Mills Transferors in terms thereof.

(d) General. The Mills Transferors shall cause Mills Global and Vaughan Mills
Manager:

(i) to deliver on Closing, to the Ivanhoe Transferee, or as the Ivanhoe
Transferee may direct, all records and documents (other than with respect to
Excluded Management Assets) relating to the Mills Interests and/or the
Properties (other than any records or documents in the possession of Mourant &
Co. Secretaries Limited in the case of St. Enoch Trustee and the St. Enoch
Trust), including without limitation all computer records, Leases, agreements to
lease and agreements and correspondence with Tenants and prospective tenants,
architectural and engineering plans, drawings and specifications relating to any
of the Properties, all Contracts relating to any of the Properties and
correspondence relating thereto and books of account maintained in respect of
any of the Properties, which are in the possession or control of Mills Global
and/or Vaughan Mills Manager; provided, however, that Mills Global and/or
Vaughan Mills Manager may elect to retain notarial or other copies of such
records, documents, and books of account, and the Ivanhoe Transferee shall
produce at its offices for review by Mills Global and/or Vaughan Mills Manager
the originals of such records, documents, and books of account whenever
reasonably required to do so by Mills Global and/or Vaughan Mills Manager for
the purpose of legal proceedings or dealings with any Governmental Authorities;
and also to deliver on Closing all materials and supplies in the possession or
control of either of them which have been paid for by any of the Joint Entities
or by the Ivanhoe Transferee;

(ii) relinquish and cause its personnel to relinquish any signing authority that
Mills Global and/or Vaughan Mills Manager or its personnel may have with respect
to the Properties and/or any bank accounts relating thereto; and

(iii) provide reasonable assistance and information requested by the Ivanhoe
Transferee in order to enable the smooth transition of management of the

 

-47-



--------------------------------------------------------------------------------

Properties from Mills Global and/or Vaughan Mills Manager to the Ivanhoe
Transferee or any other property manager appointed by the Ivanhoe Transferee.

(e) The obligation of the parties pursuant to this Section 2.12 shall survive,
and shall not merge on, Closing.

3. Conditions. The Closing shall be subject to the satisfaction or waiver of the
conditions set forth in this Section 3.

3.1. Mills Transferors Conditions. The following are conditions to the
obligation of the Mills Transferors to close the Transactions:

(a) all of the representations and warranties of Ivanhoe II and Ivanhoe Newco
contained in this Agreement shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date;

(b) on Closing, the full amount of the Balance shall have been paid in
accordance with the provisions of this Agreement and the Ivanhoe Transferee
shall have otherwise complied with or performed all of the other material terms,
covenants and conditions of this Agreement to be complied with or performed by
it;

(c) satisfaction of condition set forth in Section 3.2(c) herein; and

(d) on or before the Closing, the transactions contemplated under the Madrid
Xanadu Agreements shall have been completed, provided that, if the reason for
such condition not being satisfied is default by any Mills Entity under the
Madrid Xanadu Agreements, this condition shall be deemed to have been satisfied.

The conditions contained in this Section 3.1 are intended solely for the benefit
of the Mills Transferors. If any of the foregoing conditions is not satisfied on
or prior to the Closing Date (or any earlier time, if such earlier time is
specified in respect of such condition), the Mills Transferors shall have the
right, in their sole and absolute discretion, to waive the condition in question
and proceed to Closing hereunder or terminate this Agreement by delivering
notice of such termination to the Ivanhoe Transferee and thereafter neither the
Mills Transferors nor the Ivanhoe Transferee shall have any further rights or
obligations under this Agreement, except for such rights and obligations which
expressly survive the termination of this Agreement, unless the reason for the
condition not being satisfied is a breach by the Ivanhoe Transferee of any its
obligations under this Agreement or a representation and warranty made by the
Ivanhoe Transferee being incorrect or inaccurate, in which case the provisions
of Section 5 shall be applicable.

3.2. Ivanhoe Transferee Conditions. The following are conditions to the
obligation of the Ivanhoe Transferee to close the Transactions:

(a) all of the Mills Transferors’ representations and warranties contained in
this Agreement shall have been true and correct in all material respects when
made and shall be true and correct in all material respects as of the Closing
Date;

 

-48-



--------------------------------------------------------------------------------

(b) on Closing, the Mills Transferors shall deliver to the Ivanhoe Transferee
the Mills Interests, subject only to the Permitted Encumbrances, the Mills
Transferors shall have complied with Section 4.1 in all material respects, and
each Mills Transferor shall have otherwise complied with or performed all of the
other material terms, covenants and conditions of this Agreement to be complied
with or performed by it;

(c) the Ivanhoe Transferee shall receive (or the Ivanhoe Transferee shall
receive evidence that the St. Enoch Trustee has received) an acknowledgement
from Deutsche Bank, the holder of the mortgage loan secured by the St. Enoch
Property, that the applicable Ivanhoe Transferee satisfies all of the
requirements for a “Permitted Investor” under the St. Enoch Debt Documents,
which acknowledgement shall be satisfactory to the Ivanhoe Transferee in its
sole and absolute discretion (the “DB Agreement”);

(d) on Closing, the Vaughan Mills Subject Assets shall be free and clear of all
Encumbrances other than Permitted Encumbrances;

(e) on Closing, the Vaughan Mills Peripheral Property Subject Assets shall be
free and clear of all Encumbrances other than Permitted Encumbrances; and

(f) on or before Closing the transactions contemplated under the Madrid Xanadu
Agreements shall have been completed, provided that, if the reason for such
condition not being satisfied is default by any Affiliate of the Ivanhoe
Transferees under the Madrid Xanadu Agreements, this condition shall be deemed
to have been satisified.

The conditions contained in this Section 3.2 are intended solely for the benefit
of the Ivanhoe Transferee. If any of the foregoing conditions is not satisfied
on or prior to the Closing Date (or an earlier time, if such earlier time is
specified in respect of such condition), the Ivanhoe Transferee shall have the
right, in its sole and absolute discretion, to waive the condition in question
and proceed to the Closing hereunder or to terminate this Agreement by
delivering notice of such termination to the Mills Transferors and, thereafter,
neither the Mills Transferors nor the Ivanhoe Transferee shall have any further
rights or obligations under this Agreement, except for such rights and
obligations which expressly survive the termination of this Agreement, unless
the reason for the condition not being satisfied is a breach by any Mills
Transferors of any of their obligations under this Agreement or a representation
or warranty made by such party being incorrect or inaccurate, in which case the
provisions of Section 5 shall be applicable.

3.3. Commercially Reasonable Efforts. The Mills Transferors shall use their
commercially reasonable efforts to cause all of the conditions set out in
Section 3.1(d) and Sections 3.2(c) and (f) to be satisfied on or before the
Scheduled Closing Date. Without limiting the foregoing, the Mills Transferors
shall use their commercially reasonable efforts to obtain the consent of Goldman
Sachs under the Goldman Loan Agreement. The Ivanhoe Transferee shall use its
commercially reasonable efforts to obtain the DB Agreement and to cause all
other conditions set out in Section 3.1(c) to be satisfied on or before the
Scheduled Closing Date.

4. Closing. Unless this Agreement has been terminated in accordance with the
terms hereof, the closing (the “Closing”) shall commence at 8:00 a.m. (Toronto
time) on

 

-49-



--------------------------------------------------------------------------------

October 5, 2006 (the “Scheduled Closing Date”) and shall be completed in
accordance with the Closing Deliveries Escrow Agreement at the offices of the
Purchaser’s Solicitors in Toronto, Ontario. Immediately prior to the
commencement of the Closing (but on the Closing Date), the parties shall execute
and deliver the Closing Deliveries Escrow Agreement.

4.1. Mills Transferors’ Deliveries. At the Closing, the Mills Transferors will
deliver, or cause to be delivered, to the Closing Deliveries Escrow Agent, in
accordance with the Closing Deliveries Escrow Agreement:

(a) VAUGHAN MILLS PROPERTY.

(i) a registrable transfer (other than land transfer tax affidavit(s)) of the
undivided 50% co-ownership interest of Vaughan Advisory, in its capacity as sole
trustee of the Vaughan Trust, in respect of the Vaughan Mills Property and, in
its capacity as nominee for and on behalf of Vaughan Residual, in respect of the
Vaughan Mills Peripheral Property, which transfer shall contain the statements
contemplated by section 50(22) of the Planning Act (Ontario);

(ii) a beneficial transfer of land transferring the undivided 50% beneficial
interest of the relevant Mills Transferors in the Vaughan Mills Property and the
Vaughan Mills Peripheral Property;

(iii) a quitclaim by Mills Ontario Acquisitions LLC conveying their interest, if
any, in the Vaughan Mills Property;

(iv) the Acknowledgment and Direction re: electronic registration of Transfer of
the Vaughan Mills Property and Vaughan Mills Peripheral Property (with Planning
Act (Ontario) statements), executed by Vaughan Advisory in its capacity as sole
trustee of the Vaughan Trust, and by Vaughan Advisory in its capacity as nominee
for and on behalf of Vaughan Residual;

(v) an application by Vaughan Advisory to amend the Section 118(LTA)
Restriction;

(vi) the assignment and assumption of Vaughan Trust’s interest in the Vaughan
Mills Building Lease, executed by Vaughan Advisory in its capacity as sole
trustee of the Vaughan Trust;

(vii) the assignment and assumption of the Mills Transferors’ interests in those
Contracts registered against the title to the Vaughan Mills Property and Vaughan
Mills Peripheral Property, executed by Vaughan Advisory in its capacity as sole
trustee of the Vaughan Trust, and by Vaughan Advisory in its capacity as nominee
for and on behalf of Vaughan Residual;

(viii) the assignment and assumption of the Mills Transferors’ interests in
Contracts not registered, executed by the relevant Mills Transferors;

 

-50-



--------------------------------------------------------------------------------

(ix) registerable discharges of Encumbrances to be Discharged by the Mills
Transferors (including the Co-Owner Cross Charge YR446819 from Ivanhoe II to
Vaughan Advisory), executed by Vaughan Advisory in its capacity as sole trustee
of the Vaughan Trust, and by Vaughan Advisory in its capacity as nominee for and
on behalf of Vaughan Residual;

(x) a general conveyance executed by VMSCC in favour of Ivanhoe II in respect of
all of the assets of VMSCC (other than the Building Lease);

(xi) the Mills VMSCC Inter-Corporate Loans Release;

(xii) a certified copy of a resolution of the board of directors of VMSCC
approving the transfer of the Mills VMSCC Shares from Vaughan Advisory to
Ivanhoe II;

(xiii) a certified copy of a resolution of the board of directors of Vaughan
Advisory, as sole trustee of the Vaughan Trust, authorizing the transfer of the
Mills VMSCC Shares to Ivanhoe II;

(xiv) a transfer of the Mills VMSCC Shares to Ivanhoe II;

(xv) resignations of the Vaughan Advisory director nominees to VMSCC;

(xvi) resignations of Vaughan Advisory officer nominees to VMSCC;

(xvii) all such other documentation reasonably required to transfer the Mills
VMSCC Shares to the Ivanhoe Transferee;

(xviii) a general conveyance of the Mills Transferors’ interests (and those of
any Affiliate of the Mills Transferors) in all other Vaughan Mills Subject
Assets and Vaughan Mills Peripheral Property Subject Assets not otherwise
specifically transferred in accordance with any other closing deliveries;

(xix) subject to Section 2.12 hereof, all consents and approvals from, and
notifications to, any Third Parties required under the terms of any of the
Leases, Encumbrances or Contracts relating to the Vaughan Mills Property,
Vaughan Mills Peripheral Property or VMSCC in connection with the Transactions
or the Closing;

(xx) an agreement terminating the Operative Agreements (other than the St. Enoch
Trust Instrument), executed by the relevant Mills Transferors;

(xxi) an assignment of all of the Mills Transferors’ interests in any guarantees
and warranties for the Vaughan Mills Property and Vaughan Mills Peripheral
Property, executed by the relevant Mills Transferors;

 

-51-



--------------------------------------------------------------------------------

(xxii) evidence of termination of all Vaughan Mills Employees by the Vaughan
Mills Manager;

(xxiii) a certificate of good standing for Vaughan Advisory;

(xxiv) a certificate of status for Vaughan Residual;

(xxv) a certificate of status for VMSCC;

(xxvi) a certified copy of resolution of the board of directors of Mills Corp.,
approving the Agreement and the Transactions on behalf of Vaughan Advisory and
Vaughan Residual pursuant to the unanimous shareholders agreements in effect for
such companies as at the date hereof;

(xxvii) an assignment and assumption of Vaughan Mills Manager’s interest in
Mills Service Contracts and Designated Contracts;

(xxviii) a Notice and Direction by Vaughan Mills Manager to Third Parties under
Contracts;

(xxix) a Notice and Direction by Vaughan Mills Manager to Third Parties under
title Contracts; and

(xxx) a Statutory Declaration of Vaughan Residual that it is not a non-resident
as per Section 116 of the ITA.

(b) ST. ENOCH PROPERTY

(i) a stock transfer form (transfer of shares) in respect of St. Enoch Trustee
executed by Mills UK in favour of Ivanhoe Newco or a Qualified Designee;

(ii) a unit transfer notice in respect of the transfer of the Mills Trust Units
from St Enoch LLC to Ivanhoe Newco;

(iii) a resolution of St. Enoch Trustee regarding: (A) the transfer of the Mills
Trustee Shares from Mills UK to Ivanhoe Newco or a Qualified Designee; and
(B) the execution and delivery of all documentation in connection therewith to
which St. Enoch Trustee is a party;

(iv) a resolution of St. Enoch Trustee regarding the transfer of the Mills Trust
Units from St. Enoch LLC to Ivanhoe Newco;

(v) St. Enoch Trustee’s consent to the transfer of the Mills Trust Units from St
Enoch LLC to Ivanhoe Newco;

 

-52-



--------------------------------------------------------------------------------

(vi) directors’ resignation letters from the outgoing “A” directors of St Enoch
Trustee;

(vii) an original unit certificate in respect of all Mills Trust Units;

(viii) an original share certificate in respect of all Mills Trustee Shares;

(ix) a deed of termination of: (A) joint venture agreement; and (B) deed of
guarantee between Canada Inc., St Enoch LLC, St. Enoch Trustee, Mills UK,
Ivanhoe and TMLP;

(x) a deed of termination of management agreement, development agreement and
leasing agreement, between Mills Global and St. Enoch Trustee;

(xi) an assignment, by Mills UK in favour of Ivanhoe, of the promissory note
issued by St. Enoch Trustee;

(xii) a discharge, executed by Mills Global as chargee in favour of the St.
Enoch Trustee, as chargor, in respect of “Standard Security” granted by the St.
Enoch Trustee in favour of Mills Global dated January 26, 2005; and

(xiii) an assignment and assumption of Mills Global’s interest in Mills Service
Contracts and Designated Contracts executed by Mills Global.

(c) GENERAL.

(i) the Vaughan Mills Amended and Restated Licensing Agreement executed by TMLP;

(ii) the Master Agreement Amendment executed by Mills Corp. and TMLP;

(iii) a certificate, duly executed by the Mills Transferors, to the effect that
the representations and warranties made by the Mills Transferors pursuant to the
terms of this Agreement are true and correct in all material respects as of the
Closing Date;

(iv) the JV Release executed by the Mills Transferors and Vaughan Mills Manager;

(v) the Management Termination and Release executed by VMSCC and the Vaughan
Mills Manager;

(vi) originals of all Contracts, Leases and all documents relating to any of the
Properties, to the extent they are in the possession or control of the Mills
Transferors and/or any Affiliate of the Mills Transferors (it being agreed that
any such

 

-53-



--------------------------------------------------------------------------------

Contract, Lease or other documents shall be deemed to have been delivered in the
event that on Closing it is located at a Property);

(vii) copies of all records (including computer records), documents, information
and data (including computer data) relating to any of the Properties and/or any
of the Joint Entities in the possession or control of the Mills Transferors
and/or any Affiliate of the Mills Transferors, including without limitation, all
title documents, accounting and payment records, records and files with respect
to the Leases, the Contracts, relating to any of the Properties (it being agreed
that any such Contract, Lease or other documents shall be deemed to have been
delivered in the event that on Closing it is located at a Property);

(viii) copies of, and a complete list of, all Mills Service Contracts and
Designated Contracts for each of the Properties or the Joint Entities with Third
Parties (it being agreed that any such Mills Service Contracts or Designated
Contracts shall be deemed to have been delivered in the event that on Closing,
it is located at a Property);

(ix) an opinion of the Mills Transferors’ Ontario counsel addressed to the
Ivanhoe Transferee and the Purchaser’s Solicitors, in form, scope and substance
satisfactory to the Ivanhoe Transferee and the Purchaser’s Solicitors, acting
reasonably, including, without limiting the generality of the foregoing:
(A) Vaughan Residual is a corporation validly subsisting under the laws of the
Province of Ontario; (B) Vaughan Residual has the necessary corporate power and
authority, and the capacity, power and authority under the laws of the Province
of Ontario, to own or lease its property, to execute and deliver this Agreement
and all Closing Documents to which it is a party, and to perform its obligations
thereunder; and (C) the execution and delivery by Vaughan Residual of this
Agreement and all Closing Documents to which it is a party, and the performance
of its obligations thereunder have been duly authorized by all necessary
corporate action on the part of Vaughan Residual;

(x) an opinion of the Mills Transferors’ Virginia counsel addressed to the
Ivanhoe Transferee, the Purchaser’s Solicitors and the Ivanhoe Transferee’s UK
counsel, in form, scope and substance satisfactory to the Ivanhoe Transferee and
its counsel, acting reasonably, including, without limiting the generality of
the foregoing, opinions that: (A) Vaughan Trust is an irrevocable trust formed
pursuant to the laws of the Commonwealth of Virginia; (B) Vaughan Advisory, as
the sole trustee of the Vaughan Trust, has the necessary corporate power and
authority, and the capacity, power and authority under the laws of the
Commonwealth of Virginia, to own or lease its interest in the Vaughan Mills
Property and own the Mills VMSCC Shares, to execute and deliver this Agreement
and all Closing Documents to which it is a party, and to perform its obligations
thereunder; and (C) the execution and delivery by Vaughan Advisory, in its
capacity as sole trustee of the Vaughan Trust, of this Agreement and all Closing
Documents to which it is a party, and the performance of its obligations
thereunder have been duly authorized by all necessary corporate action on the
part of Vaughan Advisory and by all necessary action under the Vaughan Trust
Agreement;

 

-54-



--------------------------------------------------------------------------------

(xi) an opinion of the Mills Transferors’ Delaware counsel addressed to the
Ivanhoe Transferee, the Purchaser’s Solicitors and the Ivanhoe Transferee’s UK
counsel, in form, scope and substance satisfactory to the Lender and its
counsel, acting reasonably, including, without limiting the generality of the
foregoing, opinions that: (A) St. Enoch LLC is a corporation validly subsisting
under the laws of the State of Delaware; (B) St. Enoch LLC has the necessary
corporate power and authority, and the capacity, power and authority under the
laws of the State of Delaware, to own or lease its property, to execute and
deliver this Agreement and all Closing Documents to which it is a party, and to
perform its obligations thereunder; (C) the execution and delivery by St. Enoch
LLC of this Agreement and all Closing Documents to which it is a party, and the
performance of its obligations thereunder have been duly authorized by all
necessary corporate action on the part of St. Enoch LLC; (D) Vaughan Advisory is
a corporation validly subsisting under the laws of the State of Delaware;
(E) Vaughan Advisory has the necessary corporate power and authority, and the
capacity, power and authority under the laws of the State of Delaware, to act as
trustee of the Vaughan Trust, to execute and deliver this Agreement and all
Closing Documents to which it is a party, and to perform its obligations
thereunder; (F) the execution and delivery by Vaughan Advisory of this Agreement
and all Closing Documents to which it is a party, and the performance of its
obligations thereunder have been duly authorized by all necessary corporate
action on the part of Vaughan Advisory; (G) Mills UK is a corporation validly
subsisting under the laws of the State of Delaware; (H) Mills UK has the
necessary corporate power and authority, and the capacity, power and authority
under the laws of the State of Delaware, to own or lease its property, to
execute and deliver this Agreement and all Closing Documents to which it is a
party, and to perform its obligations thereunder; and (I) the execution and
delivery by Mills UK of this Agreement and all Closing Documents to which it is
a party, and the performance of its obligations thereunder have been duly
authorized by all necessary corporate action on the part of Mills UK;

(xii) the Closing Deliveries Escrow Agreement, executed by the Mills
Transferors;

(xiii) the Escrowed Funds Agreement, executed by the Mills Transferors;

(xiv) relinquishment, as applicable, of any signing authority by Mills Global
and/or Vaughan Mills Manager or its personnel with respect to the Properties
and/or any bank accounts relating thereto;

(xv) the Assignment of Intellectual Property described in Section 2.4(a);

(xvi) evidence of the payment of the Aggregate Termination Payments;

(xvii) a direction re: funds;

 

-55-



--------------------------------------------------------------------------------

(xviii) the Bulk Sales Act Indemnity duly executed by all of the parties
thereto;

(xix) the TMLP Indemnity;

(xx) the undertakings to re-adjust the Purchase Price, in accordance with
Sections 2.1(f), 2.2, 2.3 and 2.12(b) executed by the Mills Transferors and TMLP
on a joint and several basis; and

(xxi) all other documents and deliveries which the Ivanhoe Transferee reasonably
requests to give effect to the Transactions and to result in the complete
transfer, assignment and conveyance of the Mills Assets by the Mills Transferors
or Affiliates thereof to Ivanhoe II and/or any of its designated Qualified
Designees, provided that any such other documents are not inconsistent with the
other provisions of this Agreement.

All documentation, including in respect of the Vaughan Mills Pre-Closing
Transaction, shall be in form and substance acceptable to the Purchasers’
Solicitors, and the solicitors for the Mills Transferors, each acting reasonably
and in good faith.

4.2. Ivanhoe Transferee’s Deliveries. At the Closing, the Ivanhoe Transferee
will deliver or cause to be delivered to the Closing Deliveries Escrow Agent, in
accordance with the Closing Deliveries Escrow Agreement:

(a) VAUGHAN MILLS PROPERTY.

(i) the assignment and assumption of Vaughan Trust’s interest in the Vaughan
Mills Building Lease, executed by Ivanhoe II;

(ii) the assignment and assumption of the Mills Transferors’ interests in those
Contracts registered against the title to the Vaughan Mills Property and Vaughan
Mills Peripheral Property, executed by Ivanhoe II;

(iii) the assignment and assumption of the Mills Transferors’ interests in
Contracts not registered, executed by Ivanhoe II;

(iv) the conveyance, executed by VMSCC in favour of Ivanhoe II, in respect of
all of the assets of VMSCC (other than the Building Lease);

(v) the agreement terminating the Operative Agreements (other than the St. Enoch
Trust Instrument), executed by the relevant Ivanhoe Transferee;

(vi) the assignment and assumption of Vaughan Mills Manager’s interest in Mills
Service Contracts and Designated Contracts, executed by Ivanhoe II;

 

-56-



--------------------------------------------------------------------------------

(vii) a registerable discharge of the Co-Owner Cross Charge YR446818 in favour
of Ivanhoe II;

(viii) a certificate of status for Ivanhoe II;

(ix) evidence of termination, by Ivanhoe II, of the Vaughan Mills Building Lease
pursuant to Section 3.03 thereof;

(x) a release of Vaughan Advisory director nominees, executed by VMSCC and
Ivanhoe II;

(xi) a release of Vaughan Advisory officer nominees, executed by VMSCC and
Ivanhoe II;

(xii) the Mills VMSCC Directors and Officers Release;

(xiii) the GST Undertaking and Indemnity;

(xiv) the Vaughan Loan Documents Release, executed by Ivanhoe; and

(xv) evidence that Ivanhoe, in its capacity as lender under the Vaughan Loan
Documents, has consented to the sale, assignment and transfer of the Vaughan
Mills Property Subject Assets and the Vaughan Mills Peripheral Property Subject
Assets referenced in Sections 2.1(a) and (b).

(b) ST. ENOCH PROPERTY.

(i) a stock transfer form (transfer of shares) in respect of St. Enoch Trustee
executed by Ivanhoe in favour of Ivanhoe Newco or any Qualified Designee;

(ii) a resolution of the St. Enoch Trustee in respect of the transfer of the
Mills Trust Units from St. Enoch LLC to Ivanhoe Newco;

(iii) a resolution of Ivanhoe Newco in respect of the transfer of Mills Trust
Units from St. Enoch LLC to Ivanhoe Newco;

(iv) a St. Enoch Trustee consent to the transfer of the Mills Trust Units from
St. Enoch LLC to Ivanhoe Newco, executed by the St. Enoch Trustee;

(v) directors’ resignation letters from the outgoing “B” directors of the St.
Enoch Trustee;

(vi) appointments of the St. Enoch Trustee “A” directors and the St. Enoch
Trustee “B” directors from Ivanhoe Newco or any Qualified Designee;

 

-57-



--------------------------------------------------------------------------------

(vii) acceptance of appointment as director from incoming the St. Enoch Trustee
“A” directors and the incoming the St. Enoch Trustee “B” directors;

(viii) a share certificate in respect of all of the “B” ordinary shares in the
St. Enoch Trustee;

(ix) a deed of termination of: (A) joint venture agreement; (B) and deed of
guarantee between Canada Inc., St. Enoch LLC, the St. Enoch Trustee, Mills UK,
Ivanhoe and TMLP;

(x) a deed of termination of management agreement, development agreement and
leasing agreement, between Mills Global and the St. Enoch Trustee;

(xi) the assignment, by Mills UK in favour of Ivanhoe, of the promissory note
issued by the St. Enoch Trustee, executed by Ivanhoe;

(xii) a letter from Deutsche Bank waiving the breach of clause 21.15(b) of the
facility agreement forming part of the St. Enoch Debt Documents and approving
Ivanhoe Newco or any Qualified Designee as a “Permitted Investor” for the
purpose of acquisition of the entire issued share capital in the St. Enoch
Trustee;

(xiii) an accession letter, executed by Ivanhoe Newco or any Qualified Designee,
in respect of the Investor Priority Agreement, dated January 31, 2005, in favour
of Deutsche Bank;

(xiv) a process agent appointment, executed by Ivanhoe Newco and Paul, Hastings,
Janofsky & Walker (Europe) LLP, in respect of the Investor Priority Agreement;

(xv) a process agent appointment, executed by any Qualified Designee and Paul,
Hastings, Janofsky & Walker (Europe) LLP, in respect of the Investor Priority
Agreement;

(xvi) the Security Interest Agreement re Mills Trustee Shares, between Ivanhoe
Newco or any Qualified Designee and Deutsche Bank;

(xvii) the Security Interest Agreement re Mills Trust Units between Ivanhoe
Newco and Deutsche Bank;

(xviii) a deed of release, executed by Ivanhoe as chargee in favour of the St.
Enoch Trustee as charger, in respect of a floating charge dated January 31, 2005
between Ivanhoe and the St. Enoch Trustee;

 

-58-



--------------------------------------------------------------------------------

(xix) the assignment and assumption of Mills Global’s interest in Mills Service
Contracts and Designated Contracts executed by the Ivanhoe Transferee; and

(xx) the Mills St. Enoch Directors and Officers Release.

(c) GENERAL.

(i) the Vaughan Mills Amended and Restated Licensing Agreement, executed by
Ivanhoe II;

(ii) the Master Agreement Amendment executed by Ivanhoe;

(iii) a certificate, duly executed by Ivanhoe II, to the effect that the
representations and warranties made by Ivanhoe II pursuant to the terms of this
Agreement are true and correct in all material respects as of the Closing Date;

(iv) the JV Release executed by Ivanhoe II;

(v) the Management Termination and Release executed by Ivanhoe II;

(vi) the Mills Licensing Agreement executed by Ivanhoe;

(vii) the Ivanhoe-TMLP Release executed by Ivanhoe II;

(viii) the Mills St. Enoch Trustee Directors Release;

(ix) the Ivanhoe Indemnity;

(x) the Ivanhoe VMSCC Mills Transferors Indemnity;

(xi) the undertaking to re-adjust the Purchase Price, in accordance with
Sections 2.1(f), 2.2, 2.3 and 2.12(b), executed by the Ivanhoe Transferee and
Ivanhoe on a joint and several basis;

(xii) the Closing Deliveries Escrow Agreement executed by the Ivanhoe
Transferee;

(xiii) the Escrowed Funds Escrow Agreement executed by the Ivanhoe Transferee;

(xiv) payment of the Balance (less any Escrowed Amount) to the Mills
Transferors, subject to the Closing Deliveries Escrow Agreement;

 

-59-



--------------------------------------------------------------------------------

(xv) payment of the Escrowed Amount, if any, to the Escrowed Funds Escrow Agent;

(xvi) all other documents and deliveries which the Mills Transferors reasonably
request to give effect to the Transactions and to result in the complete
transfer, assignment and conveyance of the Mills Assets by the Mills Transferors
or Affiliates thereof to Ivanhoe II and/or any of its designated Qualified
Designees, provided that any such other documents are not inconsistent with the
other provisions of this Agreement; and

(xvii) the Assignment of Intellectual Property described in Section 2.4(a).

All documentation, including in respect of the Vaughan Mills Pre-Closing
Transaction, shall be in form and substance acceptable to the Purchasers’
Solicitors, and the solicitors for the Mills Transferors, each acting reasonably
and in good faith.

5. Remedies.

(a) The parties hereto agree that if the Transactions are not completed due
solely to the default of the Ivanhoe Transferee hereunder, notwithstanding any
other provision of this Agreement, the Mills Transferors shall be entitled, as
their sole remedy: (i) to terminate this Agreement, in which case the Ivanhoe
Transferee shall not have any further liability or obligation to the Mills
Transferors hereunder nor shall the Mills Transferors have any further liability
or obligation to the Ivanhoe Transferee hereunder, except for such obligations
(but not liabilities) of the parties respectively as are specifically stated to
survive the termination of this Agreement; or (ii) alternatively, the Mills
Transferors shall be entitled to seek the remedy of specific performance (but
not damages in lieu of specific performance). Notwithstanding anything to the
contrary in this Agreement, if the Mills Transferors have actual knowledge of
any default by the Ivanhoe Transferee as of Closing and the Mills Transferors
elect to close the Transactions pursuant to this Agreement, the Mills
Transferors shall be deemed to have irrevocably waived such default and the
Ivanhoe Transferee shall not have any liability with respect to such default.

(b) The parties hereto agree that if the Transactions are not completed due
solely to the default of the Mills Transferors, the Ivanhoe Transferee shall be
entitled to all remedies available at law and at equity, including, without
limitation, specific performance or damages in lieu of specific performance.
Notwithstanding the foregoing, if the sole reason for such default by the Mills
Transferors is that a Third Party has initiated Unexpected Litigation
Proceedings after the Cut-Off Date that prevent the Closing, or that result in
an Encumbrance against the Mills Interests that, in either case, cannot be
dismissed or discharged by the payment of monies into court or posting of
security, the Ivanhoe Transferee shall be entitled, as its sole remedy, to
either:

 

  (i)

treat this Agreement as being in full force and effect and pursue only the
remedy of specific performance against the Mills Transferors; provided, however
that such remedy shall not be

 

-60-



--------------------------------------------------------------------------------

 

available to the Ivanhoe Transferee if the maximum amount required to cure such
default exceeds $10,000,000, unless the Ivanhoe Transferee is willing, in lieu
of requiring such default to be remedied, to accept a credit of $10,000,000
against the Purchase Price; if the Ivanhoe Transferee is willing to accept such
credit against the Purchase Price, the parties shall be required to complete the
Transactions without any further reduction of the Purchase Price as a result of
any such default of the Mills Transferors and, upon such completion, the Ivanhoe
Transferee shall be deemed to have irrevocably waived any such default by the
Mills Transferors under this Agreement (and the Mills Transferors shall not have
any liability with respect to such default); or

 

  (ii) terminate this Agreement, in which case the Mills Transferors shall not
have any further liability or obligation to the Ivanhoe Transferee hereunder nor
shall the Ivanhoe Transferee have any further liability or obligation to the
Mills Transferors hereunder, except for such obligations (but not liabilities)
of the parties respectively as are specifically stated to survive the
termination of this Agreement.

“Unexpected Litigation Proceedings” means litigation proceedings in a court of
competent jurisdiction that are commenced by a Third Party after the Cut-Off
Date that (i) are not directly or indirectly attributable to any act or omission
of any Mills Entity subsequent to the Cut-Off Date; and (ii) of which no Mills
Entity has received written notice threatening such proceedings prior to the
Cut-Off Date.

(c) Notwithstanding anything to the contrary in this Agreement, if any default
by the Mills Transferors is Known by the Purchaser as of Closing but the Ivanhoe
Transferee elects to complete the Transactions pursuant to this Agreement, the
Ivanhoe Transferee shall be deemed to have irrevocably waived such default by
the Mills Transferors hereunder and the Mills Transferors shall not have any
liability with respect to such default; provided, however, that the foregoing
shall not be applicable in the case of any breach of any of the Property
Representations by any of the Mills Transferors; the Ivanhoe Transferee shall
retain its right to bring post-Closing Claims in respect of any breaches in
respect of any of the Property Representations, subject to the provisions of
Section 2.8(f).

6. Press Releases. Each of the Ivanhoe Transferee and the Mills Transferors
agrees that it will not (and will cause its Affiliates not to) issue any press
release or advertisement with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other party hereto,
except to the extent required by law. If any of the Ivanhoe Transferee or the
Mills Transferors (or any of their respective Affiliates) is required by law to
issue such a press release or advertisement, at least one (1) Business Day prior
to the issuance of the same, such party shall deliver a copy of the proposed
press release or advertisement to the other party hereto for its review and
approval. The provisions of this Section 6 shall survive, and shall not merge
on, Closing.

 

-61-



--------------------------------------------------------------------------------

7. Brokerage. Each of the Ivanhoe Transferee and the Mills Transferors
represents and warrants to the other that it has not dealt with any broker other
than JP Morgan Securities, Inc. and Goldman, Sachs & Co. (collectively, “Mills’
Broker”) in connection with the transactions contemplated by this Agreement, and
agrees to indemnify, defend and hold the other harmless from and against any and
all claims of all brokers and finders claiming by, through or under it and in
any way related to this Agreement or the conveyance of the Mills Interests to
the Ivanhoe Transferee, it being acknowledged that in the case of the Mills
Transferors, the Mills’ Broker is claiming through them and the Mills
Transferors shall indemnify, defend and hold the Ivanhoe Transferee harmless
from and against any and all claims of the Mills’ Broker. Without limiting the
foregoing, the Mills Transferors will be responsible for paying any amounts due
to the Mills’ Broker in respect of the Transactions pursuant to separate
agreements between the Mills Transferors (and/or any of their Affiliates) and
the Mills’ Broker. The provisions of this Section 7 shall survive, and shall not
merge on, Closing.

8. Damage, Destruction or Condemnation.

(a) Damage or Destruction. In the event of damage or destruction of either
Property, or any portion thereof, prior to the Closing and damages to such
Property exceed twenty-five percent (25%) of the Purchase Price allocated to
such Property (the “Threshold Damage Amount”), the Ivanhoe Transferee shall have
the right, exercisable by giving written notice to the Mills Transferors within
five (5) days after receiving written notice of such damage or destruction,
either: (i) to terminate this Agreement, in which event any other money or
documents in escrow shall be returned to the party depositing the same, and
neither party hereto shall have any further rights or obligations hereunder
(except for such rights and obligations which specifically survive this
Agreement), or (ii) to consummate the transactions contemplated by this
Agreement, without any reduction in the Purchase Price, with the Property in its
then-current condition and to receive (y) an assignment and assumption of any
and all of the Mills Transferors’ rights to any insurance proceeds payable by
reason of such damage or destruction and (z) a credit against the Purchase Price
in an amount equal to the Mills Transferors’ proportionate share of the
deductible under any applicable insurance policy and any other amount of such
loss that is not covered by insurance. In the event any damage or destruction to
the Property prior to the Closing is less than the Threshold Damage Amount, the
Ivanhoe Transferee shall be deemed to have elected to proceed pursuant to clause
(ii) above. In either event, if the Ivanhoe Transferee elects, or is required,
to proceed under clause (ii) above, the Mills Transferors shall not compromise,
settle or adjust any claims to such proceeds without the Ivanhoe Transferee’s
prior written consent, which consent shall not be unreasonably withheld, and
shall execute and deliver all documentation required by Ivanhoe II to give
effect to the provisions of clause (ii) above. The provisions of this Section
shall survive, and shall not merge on, Closing.

(b) Condemnation. In the event that prior to the Closing, more than twenty-five
percent (25%) of either Property (the “Threshold Taking Percentage”) is taken by
a public or governmental authority pursuant to its powers of eminent domain, the
Ivanhoe Transferee shall have the right, exercisable by giving written notice to
the Mills Transferors within five (5) days after receiving written notice of
such taking, either: (i) to terminate this Agreement, in which event any money
or documents in escrow shall be returned to the party

 

-62-



--------------------------------------------------------------------------------

depositing the same, and neither party hereto shall have any further rights or
obligations hereunder (except for such rights and obligations which specifically
survive this Agreement), or (ii) to consummate the transactions contemplated by
this Agreement, without any reduction in the Purchase Price, with the Property
in its then-current condition and to receive an assignment and assumption of any
and all of the Mills Transferors’ rights to any condemnation award or proceeds
payable by reason of such taking. In the event any such taking prior to the
Closing is less than the Threshold Taking Percentage, the Ivanhoe Transferee
shall be deemed to have elected to proceed pursuant to clause (ii) above. In
either event, if the Ivanhoe Transferee elects, or is required, to proceed under
clause (ii) above, the Mills Transferors shall not compromise, settle or adjust
any claims to such award without the Ivanhoe Transferee’s prior written consent,
which consent shall not be unreasonably withheld or delayed and shall execute
and deliver all documentation required by the Ivanhoe Transferee to give effect
to the provisions of clause (ii) above. The provisions of this Section shall
survive, and shall not merge on, Closing.

As used in this Article 8, the term “Property” means either (i) the St. Enoch
Property, or, (ii) the Vaughan Mills Shopping Centre.

9. Profit Participation. If the Ivanhoe Transferee or any of its Affiliates,
individually or collectively, completes a transfer of more than twenty-five
percent (25%) of the direct or indirect interests in either the Vaughan Mills
Property or the St. Enoch Property to any entity that is not an Affiliate of
Ivanhoe, whether in a single transaction or through a series of transactions,
within the period of twelve (12) months following the Closing (a “Subsequent
Transfer”), then the Ivanhoe Transferee shall pay to the Mills Transferors
seventy-five percent (75%) of the Profit received in respect of such Subsequent
Transfer(s). The Ivanhoe Transferee shall deliver to the Mills Transferors an
accounting of the consideration received by it or its Affiliates and the
resulting Profit in respect of any Subsequent Transfer and shall make such
payment(s) of Profit to the Mills Transferors, in each case, within five
(5) Business Days after the completion of the Subsequent Transfer. If the
Ivanhoe Transferee fails to make any such payment within such period, then the
Ivanhoe Transferee shall also pay to the Mills Transferors an amount equal to
interest at the Applicable Rate on the amount unpaid, computed from such date
the payment was due to and including the date of payment. For greater certainty,
it is confirmed that (i) the provisions of this Section 9 shall not be
applicable in respect of any transfer by the Ivanhoe Transferee or any of its
Affiliates of any of its direct or indirect interests in either the Vaughan
Mills Property or the St. Enoch Property that is completed at any time following
the first anniversary of the Closing, and (ii) any transfer of the Vaughan Mills
Peripheral Property, or any part thereof, is not a Subsequent Transfer. The
provisions of this Section 9 shall survive, and shall not merge on, Closing.

10. Indemnification Mechanics

10.1. In the case of any Claim asserted by a Third Party against any party
hereto (the “Indemnitee”), which Claim is subject to indemnification by any
other party hereunder (the “Indemnitor”), including, without limitation, any
Claim by a Governmental Authority or any request by such Governmental Authority
to audit or otherwise inquire into or examine any matters as to which such a
Claim arises hereunder, but excluding any Claim in respect of any liability or
expense that is to be dealt with pursuant to Section 2.3 hereof, (a “Third-Party

 

-63-



--------------------------------------------------------------------------------

Claim”) the Indemnitee shall notify the Indemnitor promptly after Indemnitee has
actual knowledge of any such Third-Party Claim as to which indemnity may be
sought (provided that failure to so notify shall not affect the Indemnitor’s
obligations hereunder, except that its indemnification obligation may be reduced
to the extent such delay prejudices the defence of the Third-Party Claim or
increases the amount of liability or the cost of the defence). The Indemnitee
shall permit the Indemnitor, at the sole expense of the Indemnitor, to assume
the defence of any such Third-Party Claim, provided that: (i) the Indemnitor
gives written notice to the Indemnitee not later than 15 Business Days after
receipt of the notice of such Third-Party Claim (or such shorter period, if any,
as is reasonably specified in the Indemnitee’s notice, if such shorter period is
necessary in the circumstances to avoid prejudice to the defence of the
Third-Party Claim) that it shall assume such defence and agrees that it is
responsible to indemnify the Indemnitee for such Third-Party Claim; and
(ii) notwithstanding such assumption of the defence, the Indemnitee may
participate in such defence, at the Indemnitee’s sole expense. Upon the
assumption of control of such defence, the Indemnitor shall proceed diligently
to deal with the Third-Party Claim to its conclusion, at its sole expense,
including, if necessary, employment of legal counsel and other experts
acceptable to the Indemnitee, acting reasonably.

10.2. The Indemnitee shall have the right to participate, at its own expense, in
the negotiation, settlement or defence of any Third-Party Claim and no
Third-Party Claim shall be settled, compromised or otherwise disposed of without
the prior written consent of the Indemnitee, such consent not to be unreasonably
withheld or delayed. If the Indemnitor elects to assume control of the
Third-Party Claim as contemplated by Section 10.1, the Indemnitee shall not pay,
or permit to be paid, any part of the Third-Party Claim unless the Indemnitor
consents in writing to such payment, or the Indemnitor subject to the last
sentence of this Section 10.2, withdraws from the defence of such Third-Party
Claim or a final judgment from which no appeal may be taken by or on behalf of
the Indemnitor is entered against the Indemnitee in respect of such Third-Party
Claim. The Indemnitee agrees that in any event it will not, (a) consent to entry
of any judgment or enter into any settlement that provides for injunctive or
other non-monetary relief against Indemnitee, or (b) pursue any course of
defense of any such Third-Party Claim if the Indemnitee shall reasonably and in
good faith determine that the conduct of such defense could be expected to
adversely affect in any material respect the Indemnitee or any of its
Affiliates, or the use of the Property. Notwithstanding the foregoing, if the
Indemnitor obtains and desires to accept from a party to any such Third-Party
Claim an offer to settle the Third-Party Claim solely for an amount certain that
the Indemnitee is not willing to accept, then the Indemnitee agrees that if
requested by the Indemnitor, the Indemnitee will, at its sole expense, assume
defence of such Third-Party Claim and thereafter the Indemnitor’s obligation
with respect to such Third-Party Claim shall not exceed the costs of defense
then incurred and the dollar amount of the settlement the Indemnitor proposed to
accept immediately prior to such assumption by the Indemnitee, it being agreed
between the Indemnitee and Indemnitor that the Indemnitee will pay any greater
amounts owing and bear any other impositions in excess of those contemplated in
the proposed settlement arrangement.

10.3. If the Indemnitor does not accept the defence of any matter as provided in
Section 10.1, the Indemnitee shall have the full right to defend against any
such Third-Party Claim and shall be entitled to settle or agree to pay in full
such Third-Party Claim, in its sole and absolute discretion, and any settlement
or any other final determination of the Third-Party Claim

 

-64-



--------------------------------------------------------------------------------

shall be binding upon the Indemnitor, provided that: (i) the Indemnitor shall
have the right to participate, at its own expense, in the negotiation,
settlement or defence of any such matter if (and only if) such participation
does not unreasonably delay the Indemnitee’s dealing with such matter, and
(ii) no Third-Party Claim shall be settled, compromised or otherwise disposed of
by the Indemnitee without the prior written consent of the Indemnitor unless
such consent is unreasonably withheld or delayed. If the Indemnitor fails to
defend or, if after commencing or undertaking such defence, fails to prosecute
or withdraws from such defence, the Indemnitee shall have the right to undertake
the defence or settlement thereof, subject to the last sentence of Section 10.2,
if applicable.

10.4. In any event, the Indemnitor and Indemnitee shall cooperate in the defence
of any Third-Party Claim and each agrees to make its records available to the
other with respect to such defence as reasonably requested and to the extent
doing so does not compromise any claim of privilege or any other defence
available to it.

10.5. The provisions of this Section 10 shall survive, and shall not merge on,
Closing.

11. General.

11.1. Headings. Paragraph headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

11.2. Entire Agreement. This Agreement includes the Schedules attached hereto.
This Agreement and the documents referred to herein or executed concurrently
herewith constitute the entire agreement between the parties with respect to the
subject matter hereof, and there are no prior agreements, understandings,
restrictions, warranties or representations among the parties with regard
thereto.

11.3. Governing Law.

(a) This Agreement and the Closing Documents shall be governed by and construed
in accordance with the laws of Ontario except that (i) the provisions of
Section 2.12(c)(ix) shall be governed by and construed in accordance with
English law and (ii) the Closing Documents which relate only to the Mills
Interests in respect of the St. Enoch Property shall be governed by the laws of
the jurisdiction which governs the Mills Trust Units.

(b) Any legal suit, action or proceeding against any of the Mills Transferors or
the Ivanhoe Transferee arising out of or relating to this Agreement may be
instituted in any court in Ontario. The parties hereto hereby (i) irrevocably
waive to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such suit, action,
or proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum, and
(ii) irrevocably submit to the jurisdiction of any such court in any such suit,
action or proceeding.

 

-65-



--------------------------------------------------------------------------------

11.4. Amendment and Waiver. Neither this Agreement, nor any of the provisions
hereof, may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

11.5. Addresses. Any notice, request, consent, acceptance, waiver or other
communication required or permitted to be given under this Agreement (the
“Notice”) shall be in writing and shall be given by delivery or telecopy
addressed or sent as set out below:

The addresses for notices are as follows:

 

If to the Mills

   c/o The Mills Corporation

Transferors:

  

5425 Wisconsin Avenue, Suite 500

  

Chevy Chase, Maryland 20815

  

Attention:        Mr. Greg Neeb

  

Telecopy:        (301) 968-7270

with a copy to:

  

The Mills Corporation

  

5425 Wisconsin Avenue, Suite 500

  

Chevy Chase, Maryland 20815

  

Attention:        Mark C. Dorigan, Esq.

  

Telecopy:        301-968-7270

and with a copy to:

  

Willkie Farr & Gallagher LLP

  

787 Seventh Avenue

  

New York, New York 10019

  

Attention:        Eugene A. Pinover, Esq.

  

Telecopy:        212-728-9254

If to the Ivanhoe

  

c/o Ivanhoe Cambridge

Transferee:

  

Centre CDP Capital

  

1001, Square Victoria

  

Suite C500

  

Montreal (Quebec)

  

Canada H2Z 2B5

  

Attention:        Mr. Paul S. Chehab

  

Telecopy:        514-841-7782

  

- and –

  

c/o Ivanhoe Cambridge

  

300-95 Wellington Street West

  

Toronto, ON M5J 2R2

  

Attention:        Mr. John Comery

  

Telecopy:        416-369-3337

 

-66-



--------------------------------------------------------------------------------

with a copy to:

   Davies Ward Phillips & Vineberg LLP   

1 First Canadian Place

  

44th Floor

  

Toronto, Ontario M5X 1B1

  

Attention:        Greg Howard

  

Telecopy:        416-863-0871

Any Notice which is delivered or is sent by telecopy in accordance with the
foregoing shall be deemed to have been validly and effectively given and
received on the date it is delivered or sent, unless it is delivered or sent
after 5:00 p.m. on any given day or on a day which is not a Business Day, in
which case it shall be deemed to have been validly and effectively given and
received on the Business Day next following the day it was delivered or sent,
provided that in the case of a Notice sent by telecopy it shall not be deemed to
have been sent unless there has been confirmation of transmission. By giving to
the other party at least three Business Days’ prior Notice, either party may, at
any time and from time to time, change its address for delivery or communication
for the purposes of this Section 11.5.

11.6. Validity. In the event that any provision of this Agreement shall be held
to be invalid or unenforceable, the same shall not affect in any respect
whatsoever the validity or enforceability of the remainder of this Agreement,
unless such provision is of fundamental importance to one or more of the
parties.

11.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. None of the parties to this Agreement shall be entitled to assign its
interests in this Agreement without the prior written consent of the other
parties hereto, which consent may be unreasonably and arbitrarily withheld;
provided that each of Ivanhoe II and Ivanhoe Newco may assign all or any part of
its interest in this Agreement and/or designate any one or more Persons to whom
the Mills Transferors shall assign their respective interest in the Mills
Interests without consent of any parties hereto; provided, however, that
(i) each such assignee and designee shall be a Qualified Designee and (ii) no
such assignment or designation shall release Ivanhoe II and Ivanhoe Newco from
any of their obligations hereunder.

11.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.

11.9. Survival. Except as expressly set forth herein, the provisions of this
Agreement shall not survive the Closing Date and the transfer by the Mills
Transferors of the Mills Interests to the Ivanhoe Transferee.

11.10. Further Assurances. Each party hereto agrees to do all acts and things
and to make, execute and deliver such written instruments as shall from time to
time be reasonably required to carry out the terms and provisions of this
Agreement.

 

-67-



--------------------------------------------------------------------------------

11.11. Construction. The Ivanhoe Transferee and the Mills Transferors
acknowledge that each party and its counsel have reviewed and drafted this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of this Agreement or any other document executed and delivered by
any party in connection with the transactions contemplated by this Agreement.

11.12. Miscellaneous. The Schedules attached to this Agreement are a part of
this Agreement.

11.13. Planning Act (Ontario). This Agreement and the transfer of the Vaughan
Mills Property are subject to compliance, as applicable, with Section 50 of the
Planning Act (Ontario).

11.14. Bulk Sales Act. The Ivanhoe Transferee agrees that it shall not require
that the Mills Transferors comply with the requirements of the Bulk Sales Act,
even if it is applicable in respect of the Transactions, provided that on
Closing the Mills Transferors and TMLP execute and deliver the Bulk Sales
Indemnity pursuant to which they jointly and severally agree to indemnify, save
harmless and defend the Ivanhoe Transferee from and against all Claims they may
suffer or incur as a result of or arising out of such non-compliance by Mills
Transferors. This Section shall survive, and shall not merge on, Closing.

11.15. Consent to Transfer. The Mills Transferors hereby consent to any
transfer, whether such transfer has occurred before or will occur after the
execution hereof, by Canada Inc. of its shares in the St. Enoch Trustee to one
or more individuals or other Persons who are Qualified Designees and waive any
right that they might have pursuant to the Operative Agreements in respect of
any such transfers.

11.16. Tender, Solicitors as Agents. Any tender may be made, in the case of
tender upon the Ivanhoe Transferee, upon the Purchaser’s Solicitors at their
offices in Toronto, Ontario and, in the case of tender upon the Mills
Transferors, upon their Ontario Solicitors, Goodman & Carr, LLP, at their
offices in Toronto, Ontario. Notices permitted, required or contemplated by this
Agreement may be given or delivered by the Purchaser’s Solicitors, on behalf of
the Ivanhoe Transferee, and by Willkie Farr & Gallagher LLP on behalf of any of
the Mills Transferors.

11.17. Currency. All references to currency in this Agreement shall be deemed to
be references to United States dollars, unless otherwise provided herein.

11.18. Time of the Essence. Time shall be of the essence of this Agreement. If
anything herein is to be done on a day which is not a Business Day, the same
shall be done on the next succeeding Business Day.

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

VAUGHAN MILLS IRREVOCABLE GRANTOR TRUST

by

  VAUGHAN MILLS ADVISORY SERVICES, INC., as Trustee  

by

  /s/ Richard J. Nadeau     Name:  

Richard J. Nadeau

    Title:   Executive Vice President and Chief Financial Officer

 

I have authority to bind the Trust. VAUGHAN MILLS ADVISORY SERVICES, INC.

/s/ Richard J. Nadeau

Name:

 

Richard J. Nadeau

Title:

  Executive Vice President and Chief Financial Officer

 

I have authority to bind the Corporation. VAUGHAN MILLS RESIDUAL, INC.

by

  /s/ Richard J. Nadeau   Name:   Richard J. Nadeau   Title:   Executive Vice
President and Chief Financial Officer I have authority to bind the Corporation.



--------------------------------------------------------------------------------

ST. ENOCH, L.L.C.

by:

  Mills Hotel Investments of UK, L.L.L., its Manager

by:

  The Mills Limited Partnership, its Manager

by:

  The Mills Corporation, its General Partner   by:   /s/ Richard J. Nadeau    
Name:  

Richard J. Nadeau

    Title:  

Executive Vice President and Chief Financial Officer

I have authority to bind the Corporation.

 

MILLS GLOBAL INVESTMENTS OF UK, L.L.C.

by:

  The Mills Limited Partners, its Manager

by:

  The Mills Corporation, its General Partner   by:   /s/ Richard J. Nadeau    
Name:   Richard J. Nadeau     Title:   Executive Vice President and Chief
Financial Officer I have authority to bind the Corporation.

 

MILLS GLOBAL SERVICES OF UK LIMITED

by

  /s/ Peter Todd   Name:  

Peter Todd

  Title:   Managing Director I have authority to bind the Corporation.



--------------------------------------------------------------------------------

IVANHOE CAMBRIDGE II INC.

by

  /s/ Kim D. McInnes   Name:   Kim D. McInnes   Title:   Executive Vice
President and Chief Operating Officer  

/s/ John Wm. Comery

 

Name:

  John Wm. Comery  

Title:

  Vice President and Assistant General Counsel I/We have authority to bind the
Corporation.

 

4352769 CANADA INC.

by

  /s/ Kim D. McInnes   Name:   Kim D. McInnes   Title:   Executive Vice
President and Chief Operating Officer  

/s/ John Wm. Comery

 

Name:

  John Wm. Comery  

Title:

  Vice President and Assistant General Counsel I/We have authority to bind the
Corporation.



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule

   Description   

Schedule A

  

Legal description of Vaughan Mills Property

Schedule B

  

Legal description of Vaughan Mills Residual Property

Schedule C

  

Legal description of St. Enoch Property

Schedule D

  

List of Mills Service Contracts and Designated Contracts

Schedule E

  

List of Employees and Job Titles

Schedule F

  

St. Enoch Property Management Arrangements

Schedule G

  

List of Inter-Company Loans

Schedule H

  

Purchase Price Allocation

Schedule I

  

Disclosure Schedule

Schedule J

  

Schedule of Intellectual Property

Schedule K-1

  

Mills St. Enoch Trustee Directors

Schedule K-2

  

Mills VMSCC Directors and Officers

Schedule L

  

St. Enoch Employment Provision



--------------------------------------------------------------------------------

Schedule M

  

List of Operative Agreements

Schedule N

  

List of Chattels

Schedule O

  

List of Certain Permitted Encumbrances

Schedule P

  

List of Excluded Management Assets

Schedule Q

   Form of Vaughan Mills Amended and Restated Licensing Agreement

Schedule R

  

Form of Master Agreement Amendment

Schedule S

  

Form of Assignment of Intellectual Property

Schedule T

  

Form of Escrowed Funds Agreement

The registrants undertake to furnish supplementally a copy of any of the
schedules listed above to the Commission upon request.